 In the Matterof RAPID ROLLERCO.,A CORPORATIONandLOCAL120,UNITEDRUBBERWORKERSOFAMERICA,AFFILIATEDWITH THEC. I. O.Case No. C-1624.-Decided July 19, 1941Jurisdiction:printer's roller manufacturing industryUnfair Labor PracticesInterference,Restraint, and Coercion:addressing employees at meeting andcriticizing union ; offering individual employees long-term contracts at increasedpay if they would stay out of the union ; inducing employee to act as it "stool-pigeon" and spy on union meetings ; threatening employee with physical injury ;attempt to discharge active union employee.Employer's attempt to induce union shop committee to remove negromember on racial grounds, in connection with general campaign of anti-union activity,heldmotivated by desire to divide and weaken the union andto constitute a violation of Section 8 (1) of the Act.Discrin nnation:refusal to reinstate unfair labor practice strikers after the unionunconditionally offered their return to work ; discharge of non-strikers whorefused to give up their regular jobs to replace strikers.Where union, in offering to return strikers to work, insists on return ofallthe strikers as a prerequisite to return!ng to work,held'theimposition ofsuch a condition did not alter the nature of the offer as an "unconditional"one, since the respondent was under a duty in any event to reemploy Al thestrikers upon applicationBlanket application for reinstatement which the respondent refused,heldrendered unnecessary subsequent individual applications of strikers, sincethey were entitled to feel that this would be fruitless.Where respondent discharged non-striker who did not do production workfor refusing to do production work replacing strikers,heldalleged dischargeof such employee for "insubordination" was not justified and was an unfairlabor practice since employee was entitled to engage in such concertedactivity which is in the nature of a partial strike.CollectiveBargaining:parties stipulated that union represented a majority-employer failed to negotiate with the union concerning the interpretation of anexisting agreement with an "open fair mind."Collective bargaining is a continuous process and the obligation to bargaincollectively does not cease upon the signing of a collective bargaining agree-ment and where a union claimed that the employer breached a collectivebargaining agreement, and the employer denied that its actions constituteda violation of the agreement,heldthe union's claim that the agreement hadbeen breached was itself a proper subject of collective bargaining.Where an employer and a union disagree as to the interpretation of cer-tain clauses of a collective bargaining agreement, the employer is under aduty to bargain collectively with the union as to the meaning of the clause,and this duty entails an obligation not to enter the discussions with a rigidpre-deterniination not to yield from the position it had taken in the firstinstance.33 N. L. R. B., No. 108.557 558DECISIONSOF NATIONALLABOR RELATIONS BOARDWhere the union protested the transfer of an employee to a desirable posi-tion and the employer, whether willingly or not, ultimately acceded to theunion's position,heldthe employer did not refuse to bargain collectively.Remedial Orders:employer ordered to bargain collectively-reinstatement andback pay awarded unfair labor practice strikers-reinstatement and back payawarded to discriminatorily discharged employees ; as to one employee backpay awarded between date of discharge and date he accepted a universityscholarship.Where unfair labor practice striker died prior to Board's order,heldal-though problem of his reinstatement is eliminated, his personal representa-tives are entitled to back pay from date of application for reinstatement todate of his death.UnitAppropriatefor CollectiveBargaining:production and maintenance em-ployees excluding supervisory, laboratory and office employees,_ and truckdrivers ; no controversy as to.Mr. Jack G. Evans,for the Board.Sey f arth, d Atwood,byMr. Karl Edwin Sey f artltandMr. DovalBenjamin Williams,of Chicago, Ill., for the respondent.Mr. Leonard Shaw, Mr. Francis Heisler,andMr. Stanley F. Evans,of Chicago, Ill., for Local No. 120.Mr. Woodrow J. Sandler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been duly filed by Local 120,United Rubber Workers of America, affiliated with the Congress ofIndustrial Organizations, herein called Local No. 120, the NationalLabor Relations Board, herein called the Board, by the Regional Di-rector for the Thirteenth Region (Chicago, Illinois), issued its com-plaint, dated December 1, 1939, against Rapid Roller Co., a corpora-tion, Chicago, Illinois, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Concerning the unfair labor practices, the complaint, as amended atthe hearing, alleged in substance : (1) that on or about April andSeptember 1938, March 2, 1939, and at all times thereafter, the re-spondent refused to bargain collectively with Local No. 120, althoughthe latter had at all times since April 23, 1938, been the collectivebargaining representative of a majority of the respondent's employeesin an appropriate unit consisting of all the production and mainte-nance employees employed at the respondent's plant, excluding super- RAPID ROLLER CO.559visory, laboratory and office employees, and truck drivers; (2) that onor about March 17, 1939, and at all times thereafter, the respondentrefused to employ 82 named employees who had gone out on strikefrom March 10 until March 17, 1939, because of the respondent's un-fair labor practices, and that the respondent did so refuse because saidemployees had joined and assisted Local No. 120 and engaged in otherconcerted activities for the purposes of collective bargaining and othermutual aid and protection; (3) that on or about March 14 and 24,1939, the respondent discriminatorily discharged Milton Schnitzer andRuby Levy, respectively, because they had assisted Local No. 120; (4)that the respondent, since on or about March 1, 1937, had urged andwarned its employees to refrain from becoming or remaining membersof Local No. 120, threatened to move its plant if its employees joinedany "outside" labor organization, offered to contribute a sum of moneyto an "inside" labor organization if one were formed, and disparagedand condemned members and leaders of Local No. 120; and (5) thatby the aforesaid and other acts, the respondent interfered with, le-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.Copies of the complaint and the accompanying notice of hearingwere duly served upon the respondent and upon Local No. 120. There-after the respondent filed its answer, wherein it in substance admittedthe allegations of the complaint concerning the character of its busi-ness, denied that it had engaged in the alleged unfair labor practices,and interposed aflirmative'defenses to the allegations of unfair laborpractices.Pursuant to notice, a hearing was held at Chicago, Illinois, fromDecember 11, 1939, through January 16, 1940, before Josef L. Hektoen,the Trial Examiner duly designated by the.Chief Trial Examiner.The Board, the respondent, and Local No. 120 were represented bycounsel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the close of theBoard's case and at the close of the hearing the respondent moved todismiss the complaint on the ground that the evidence adduced failedto sustain the allegations of unfair labor practices.The Trial Ex-aminer reserved decision on the motions at the hearing, and subse-quently denied them in his Intermediate Report.At the close of therespondent's case the Board's attorney moved to strike from the re-spondent's answer allegations that certain of the respondent's em-ployees, members of Local No. 120, had committed sabotage and hadbeaten and intimidated netiv employees of the respondent, on the groundthat the respondent had failed to adduce evidence to substantiate theseallegations.The Trial Examiner granted this motion and his ruling 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDishereby affirmed.At the close ofthe hearing the Trial Examinergranted motions of the Board's attorney and of the attorney for LocalNo. 120 to amendthe complaint and the chargeto conform to theproof.These rulings are hereby affirmed.During the course of thehearing the Trial Examiner made numerous rulings on other motionsand objections to the admission of evidence.The Board has reviewedall the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The, rulingsare herebyaffirmed.The re-spondent and Local No. 120 thereafter filed briefswith the TrialExaminer.-On June 18,1940,the Trial Examiner issued his Intermediate Report,copies of which were duly served upon all the parties,in which hefound that the respondent had engaged in and was engaging in-unfairlabor practices affecting commerce within the meaning of Section 8 (1),(3), and(5) and Section 2 (6) and(7) of the Act.He recommendedthat the respondent cease and desist from its unfair labor practicesand, in order to effectuate the policies of theAct, thatit take certainaffirmative action including reinstatementwithback pay of the em-ployees who had gone out on strike on March 10, 1939.Thereafter,the respondent filed exceptions to the Intermediate Re-port and to the record,and filed a brief in support of its exceptions.Local No. 120 filed a brief inreply to therespondent's brief,and theBoard has considered these as well as the briefs filed by the partieswith theTrial Examiner.On October 1, 1940, pursuant to requestthereforby therespondent and Local No.120, and upon notice thereofto both parties,a hearing was held before the Board in Washington,D. C., for thepurpose of oral argument.Counsel for the respondentand for Local No. 120 appeared and participated therein.The Board has considered the exceptions filed by the respondent,and, save as they are consistent with the findings, conclusions,and orderset forth below, finds no merit in them.Upon the entire record in the case,the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Rapid Roller Co., a corporation, is an Illinois cor-poration engaged in the design, manufacture, sale, and distributionof printers' rollers at its plant in Chicago, Illinois.During the first9months of the year 1939 the respondent purchased raw materials,consisting of rubber, composition compounds, and other materials, of avalue in excess of $65,000, more than 50 per cent of which were trans-ported to the plant from points outside the State of Illinois.Duringthe same period, the respondent sold and distributed finished products RAPID ROLLER CO.561valued at over $400,000, more than 50 per cent of which were distributedby the respondent to points outside the State of Illinois, includingforeign countries.II.THE ORGANIZATION INVOLVEDLocal 120, United Rubber Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization ad-mitting to its membership employees of the respondent.III.THE UNFAIR LABOR PRACTOESA. Interference, restraint, and coercionPrior to 1937 there was no labor organization in the respondent'splant.'In the spring of 1937 the United Rubber Workers of America,after having conducted organizational activity among the respondent'semployees, chartered Local No. 120.On or about March 26, 1937, David Rapport, the respondent's presi-dent, who was then in California, cut short his stay in California by aweek and returned to Chicago.He testified at the hearing that hedid this because of a letter and long distance telephone call he, hadreceived from Philip Schwartz, the respondent's factory manager, tothe effect that there was "dissatisfaction" among the respondent's em-ployees and that some of them had attended a "meeting on the northside."Schwartz testified, similarly, and, also testified that his in-formant, a relief fireniaii named Jackson, had intimated to him thatthe respondent's employees were "joining a union."Rapport andSchwartz both denied, however, that 'any mention was made of a"union" in either the correspondence or telephone call which causedRapport's return.In view of Schwartz' admission as to the natureof the information he had received, Rapport's own testimony as tothe nature of Schwartz' communications to him, the anti-union atti-tude of Rapport and Schwartz as disclosed by the entire record, andthe findings of the Trial, Examiner in this connection, we do not creditthe denials of Rapport and Schwartz.We find that Rapport's precipi-tate return to Chicago.was occasioned by information, conveyed to himby Schwartz, to the effect that the respondent's employees were attend-ing meetings of a labor organization.Rapport arrived at the plant on March 29, 1937, and conferred withSchwartz.Later the same day, during working hours, he called allthe respondent's employees to the fourth floor of the plant.The re-spondent did not deduct from the employees' pay for their working1The International Association of Machinists had made an attempt to organize therespondent's employees in 1933 562DECISIONSOF NATIONAL LABOR RELATIONS BOARDtime spent at this meeting.According to Board witnesses,2 Rapporttold the assembled employees that he had heard that they were having"trouble in regards to unionism," threatened that if they "joined theunion" he would move the respondent's plant to Rockford or Belvi-dere, where he had a "guarantee of no labor trouble," and told themthat "the union never got you no place, all you do is pay high dues inorder for these here officials to ride around in big cars, and smokecigars."Board witnesses further testified that Rapport called em-ployees Carl Nielson, Victor Moscato, Gunard Anderson, Clarence 0.Klingler, and George Sevenberg, individually before their fellow em-ployees, and asked them whether they were "ringleaders" and if theyhad been "approached" by "outsiders," but that they gave him noinformation.3Rapport and Schwartz (who, was present at the meeting) deniedthat Rapport made the statements thus attributed to him.Rapporttestified that he merely told the employees that if they had any griev-ances they should "elect a committee" to come to his office for the pur-pose of discussing them.Rapport admitted that at a similar meetingcalled by him later on in the week 4 he made statements to the re-spondent's employees disaparaging "outsiders" and urging them notto pay dues to "fellows who ride in big cars and smoke cigars." Inview of this admission, the circumstances surrounding Rapport's re-turn to Chicago, and the entire record, we do not credit the denials ofRapport and Schwartz.We find, as did the Trial Examiner, that atthe meeting of March 29 Rapport made the statements attributed tohim by the Board's witnesses substantially, as recited above.Rapport did not deny calling up the individual employees and of-fered no explanation for the apparent coincidence of his having calledup four men who were among the leaders of Local No. 120, other thanto state that one of them was "standing in front."He also testifiedthat he merely asked them if they "had any grievance."We do notcredit this denial.It is difficult to believe that Rapport's calling upof the employee's leaders was merely a coincidence, particularly inview of his explanation for his action, and under the circumstanceswe find, as did the Trial Examiner, that his doing so must be attrib-uted to his knowledge that these men were in fact leaders in theorganizational activity in the plant.James Moore, Local No. 120's shop committeeman in the respond-ent's blanket department, testified that shortly after this meeting heoverheard Rapport telling a group of foremen and salesmen that he'Victor Moscato, James Moore, Carl Nielson and George Sevenberg.aFour of the five men thus called up became shop committeemen in Local No. 120shortly thereafter and undoubtedly were leaders in the organizational activity at thattime.4 This meetingis described below. RAPIDROLLER CO. "563would "get even with those fellows who don't play ball with us.It may take me one year or it may take me five, but I will get even."Rapport did not deny saying this, although he did testify that he hadnever said anything to anybody in derogation of or opposition toLocal No. 120. In view of Rapport's failure specifically to denyMoore's testimony and the fact that his general denial is incrediblein the light of our previous findings, we find, as did the Trial Ex-aminer, that Rapport made the statements substantially as testifiedto by Moore.That same afternoon Rapport gave a $2 per week"raise" to all the respondent's production and maintenance employees.A few days later, according to the testimony of Nielson, Moscato,and Klingler, three of the employees Rapport had questioned indi-vidually at the meeting of March 29, Rapport offered to each of thema long term individual contract of employment at wages of between$35 and $40 per week 5 on condition that they "stay out of the Union,"and each refused the offer.Rapport denied that he had ever madean offer of this kind.The respondent contends that since Nielson,Moscato, and Klingler were ordinary factory employees, it is incred-ible that Rapport should have offered, as they testified, to pay themas much as $35 or $40 per week. However, in 1938 each of the threemen, although still ordinary factory employees, earned more than$35 per week.Moreover, Rapport must have known that if Local No.120 succeeded in organizing the respondent's employees it might obtainmaterial wage increases for all of them. In view of these facts, anoffer by Rapport to pay three of the most active union merpbers in hisplant higher wages than they were receiving at the time, even for along period of time, provided they repudiated Local No. 120, doesnot seem incredible as the respondent claims, but on the contrary isconsistent with the respondent's effort to halt Local No. 120's organi-zational drive at its very threshold.The Trial Examiner, who sawand heard the witnesses, credited the testimony of Nielson, Moscato,and Klingler and found that the offers were made substantially astestified to by them.We affirm and adopt that finding.On April 2, 1937, Schwartz informed Rapport that he believedthat the respondent's employees were going to attend a meeting thatnight which was being called by the "rubber workers of Akron, Ohio."That afternoon, during working hours, Rapport called the respondent'sproduction and maintenance employees to the fourth floor of the plant. .The respondent made no deductions in its employees' pay for theirworking time spent at this meeting.According to Rapport's own tes-timony, he addressed them as follows :-s At the time Moscato was earning from$22 to $24 per week, Nielson was earningapproximately$30 per week,and Klingler was earning$26 per week.450122-42-vol 33-37 564DECISIONS OF NATIONALLABOR RELATIONS BOARDFellows, I understand you are going to a meeting tonight.There has been some outsiders talking to you, and wouldn't it bea much better idea to come down and talk this thing over withme in my office. I cannot figure out how anybody on the outside,who have not been factors of our business and don't understandthe functions of this institution, can give advice and tell youwhat to do, after we have been working so many years togetherin bringing this plant up to its present condition. * * * Ifyou are going to ameeting, these fellows that you will have topay dues to ride around in big cigars-ride in big cars and smokecigars, and enjoy themselves with your dues that you pay.Now,why not keep that money?Why not work this situation outamong ourselves? If-there is anything wrong, or anything thatyou think you ought to have, that you think you are entitled to anddidn't get, there is not many managersor officershere.We haveworked together so many years. Now, why not get together on it?,***I also know there is a lot of women organizers thatorganized other plants.What do they know about the rubberbusiness, or particularly this blanket department of ours, that hascost us a fortune?Board witnessesg also testified, and we find, that Rapportmade sub-stantially the above statements at themeeting.In addition theytestified that Rapport suggested to' the employees that they form a"little insideorganization" and that he offered to contribute $1,000 toitplus the proceeds of certain candy vending machines installed inthe plant.Witnesses for the respondent, including Rapport, deniedthat he made these latter statements and testified that Rapport hadoffered to contribute the proceeds of the vending machines to an em-ployees'loanfund in 1936. It is apparent from Rapport's own admis-sions asto his other statements at the meeting and from the circum-stances which caused him to call the meeting, that he was opposed to hisemployees' affiliation with an "outside" labor organization and thathe sought at this meeting to dissuade them from taking such action.It is consistent with this attitude that Rapport should have urged theemployees at the same time to form an "inside union" and offered tocontribute money for its support as a substitute for the "outside"affiliation which he opposed.Moreover Rapport admitted at the hear-"ing that he told the employees at this meeting to "appoint a committee,if they wanted to come down and speak to [him] in [his] office."TheTrial Examiner credited the testimony of the Board's witnesses, andconcluded, as we do, that Rapport made the statements testified to bythem.The meeting ended when Klingler told Rapport before theeCarl Nielson,James Moore,Ralph Coles, George Sevenberg, and Clarence O. Elingler. RAPID ROLLER CO.565assembled employees that the idea of a "committee ... going down toyour office ... won't work."Board witnesses further testified as follows : Rapport and Schwartzappeared at the front entrance of the plant as the employees wereleaving after this meeting and urged them to "go home" and not togo to the union meeting that night.At the same time two femaleorganizers for Local No. 120 were distributing leaflets to the employeesas they left the plant, and Rapport sought to block the doorway, tellingseveral of the employees to use a rear exit hitherto forbidden to theemployees.Rapport also told Louise Ayres Shadduck, one of theorganizers, that she was a "racketeer" and that before he would letLocal No. 120 "get in" to the respondent's plant he would "closedown ... and move somewhere else." Both Rapport and Schwartzadmitted that they were at the door of the plant as the employees wereleaving.Each denied, however, that he had urged any employees to"go home" rather than to the union meeting, or to use the rear exit, andRapport also denied barring the door.He testified that he had merelytold one of the organizers not to "make so much noise" and askedher what she knew "about the rubber business anyway." ' We find, asdid the Trial Examiner, that the incident occurred substantially astestified to by the Board's witnesses.Chester Nielson, an employee, testified that on the evening of thisunion meeting, at which time he was employed on the night shift,Schwartz told him that he had no objection to his attending such ameeting but asked why it was necessary to have an "outside union" inthe plant and had suggested that a labor organization such as existedin the plant of a competitor of the respondent would be a more desirableone for the respondent's employees.William Novick, another em-ployee, testified that in the spring of 1937 Schwartz refused to allowhim, as well as other employees, to attend organizational meetings ofLocal No. 120 and that Schwartz told them that the employees-"shouldhave a company union instead of joining an outside union," and thatthe respondent would contribute money to such an organization.Schwartz denied that he,ever told any employees not to join Local No.120.His denial was general in form, however, and, in the light of hisefforts to persuade employee Edward J. Roska to serve as a "stool-pigeon," as hereinafter related, is unconvincing.We find, as,did theTrial Examiner, that Schwartz made the remarks substantially astestified to by Nielson and Novick.Edward J. Roska, an employee, testified that during April 1937Schwartz invited him to his apartment and that while there Schwartzasked him to become a member of Local No. 120 and to "get all of theconversation, write it down on paper . . let me know everything youhear tomorrow"; and that he [Roska] said that he would do so but 566DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he did not subsequently give any information concerning Local,No. 120 to Schwartz.Schwartz denied making this proposal, statingthat Roska had visited his home on only one occasion, at which timethe subject of their conversation was whether Roska should remarry,his wife having died; no mention was made of "union matters," accord-ing to Schwartz.On cross-examination Schwartz stated that this con-versation took place in 1938.When asked whether he had spoken toRoska in the spring of 1937, Schwartz testified, "I would not say I didnot, Iwould not say I did. If you can specify something I mightanswer more closely."The Trial Examiner found that "on the standSchwartz was at this point troubled and was obviously seeking toavoid what counsel for the Board was endeavoring to bring out.Hisdenial was not convincing."We find, as did the Trial Examiner, thatthe proposal was made by Schwartz to Roska substantially as testifiedto by the latter.Subsequent to the meeting of April, 2, Local No. 120 sought tonegotiate a contract with the respondent.During the negotiationsLocal No. 120 was represented by its shop committee, an attorney, andSarraine Loewe, an organizer.The respondent was represented byRapport.During the negotiations, according to Loewe, Rapportstated that he "wouldn't recognize the union under any circumstances... if it weren't for the fact that he had a 'lot of orders waitingto be shipped out."Loewe further testified, "He said we had him bythe neck, and if he ever had the opportunity, why, he would get evenwith us . . . Mr. Rapport called the entire committee ... rats, dis-loyal rats, and the time would come when he would get rid of the wholecommittee representing the different departments."Both Loewe andKlingler testified that Rapport informed them during the negotiationsthat he had given the production and maintenance employees a $2increase in pay on March 29 "to keep them from joining the union."Rapport denied all the above testimony of Loewe and of Klingler. Inview of Rapport's reiterated opposition to Local No. 120, both beforeand after these negotiations, we find, as did the Trial Examiner, thathe made the statements substantially as attributed to him by Loeweand Klingler.On April 23, 1937, the respondent and Local No. 120 entered into acollective bargaining contract wherein the respondent recognized LocalNo. 120 as the "sole collective bargaining agency" for its employeesand granted them substantial wage increases.After the execution of this contract, Rapport, according to CarlNielson and Victor Moscato, asked the shop committee (James Moore,negro shop committeeman, not being present) to "remove" MooresinceMoore was a negro, and the shop committee refused this re-quest.Rapport denied that he made such a request.Moore testifiedthat during June 1937 Rapport said to him, "Why don't you confess, RAPID ROLLER CO.'567Jim?Weren't you the one that . . . went to college and had yourhead filled with union ideas and then came here and organized theunion? . . . Some day you fellows in this union are going to besorry you didn't take my advice about these organizations, and youespecially, Jim."Rapport added, according,to Moore, "Jim, thesefellows made you shop steward only because they wanted to get youinto trouble.What you should do is go to the union meetings andabsorb everything that is said, and then come to my office or Mr.Schwartz', and let us know, as to anything that has transpired." Rap-port denied Moore's testimony.We credit the above testimony ofNielson, Victor Moscato, and Moore, and find as did the Trial Ex-aminer that Rapport made the statements substantially as testified toby them.Rapport's attempts, in one instance to create dissensionwithin Local No. 120 on racial grounds, in the other to frighten Mooreinto the role of an informer, viewed in the light of his prior and sub-sequent anti-union conduct, can have been motivated only by his de-sire to divide and weaken Local No. 120.Four Board witnesses 7 testified that on various occasions from 1937to 1939 William Peters, the superintendent of the composition depart-ment, made remarks to them such as "throw away that (union) but-ton,Mr. Rapport don't like that thing" ; "The union is no good.Shame on you, you go for the union"; and "They (Local No. 120)are abunch of radicals and Bolsheviks."Peters denied all of thistestimony but the Trial Examiner did not credit such denial.Wefind, as did the Trial Examiner, that Peters made the statements sub-stantially as testified to by the Board's witnesses.From the foregoing and the entire record we find that the respond-ent, beginning in March 1937, engaged in a campaign to frustrateand divert its employees' organizational activity.Rapport's anti-union speeches to the respondent's employees on March 29 and April2 were clearly intended to dissuade them from affiliating with LocalNo. 120, as was the $2 wage increase on March 29 and the offer ofsupport to a "little inside organization" on April 2.The, attemptby Rapport and Schwartz to persuade the respondent's employees notto attend the union meeting on the night of April 2; Schwartz' .at-tempt to persuade Roska to serve as a "stoolpigeon," and Rapport'ssimilar attempt with respect to Moore; Rapport's attempts to bribeNielson, Moscato, and Klingler into repudiation of Local No. 120; thegeneral anti-union activity of Schwartz and Peters; Rapport's at-tempts to divide and weaken Local No. 120 by appeals to race preju-dice; and Rapport's anti-union statements generally, all were part andparcel of such concerted campaign.We find that by the above ac-tivities, and by other acts, the respondent interfered with, restrained,4Mike Praninskas,Sam Kisuk,Walter Krupinski,and Roman Joe Lessner. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDand coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The- extent to which the respondent engaged in similar anti-unionactivities in 1938 and 1939 is discussed below.B. The refusal to bargain collectively and the strike incident theretoThe complaint alleges that on or about April and September 1938,and March 2, 1939, and thereafter, the respondent refused to bargaincollectively with Local No. 120, and that for this reason and becauseof the-respondent's other unfair labor practices, the respondent's em-ployees went out on strike on March 10, 1939.The complaint fur-ther alleges that since on or about March 17, 1939, the respondent hasrefused and continues to refuse to reinstate 84 striking employees.The Trial Examiner found that the respondent had refused to bar-gain collectively with Local No. 120 on the dates alleged, and that thestrike of March 10 was caused by such refusal, and recommendedthat the respondent be ordered to reinstate the striking employeeswith back pay.The respondent has excepted to such findings andrecommendation.1.The appropriate unitLocal No. 120 contends that all the production and maintenanceemployees of the respondent, excluding supervisory, laboratory andoffice employees, and truck drivers, constitute a unit appropriate forthe purposes of collective bargaining.At the hearing the respondentstipulated that it would introduce no evidence concerning the appro-priate unit and no evidence was in fact offered at the hearing to showthat such unit is inappropriate.All the parties further stipulatedthat the contracts of April 23, 1937,8 and of April 23, 1938,8 whichin terms might have been construed as covering all the respondent'semployees in fact covered only the employees in the appropriate unitcontended for.We find that all the production and maintenance employees of therespondent, excluding supervisory, laboratory and office employees,and truck drivers, at all times material herein constituted and thatthey now constitute a unit appropriate for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment, and that said unit insures to theemployees of the respondent the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatesthe policies of the Act.8See Section III, A, supra.9 This contract will be describedinfra. RAPID ROLLER CO.5692.Representationby Local No. 120 of a majority in the appropriateunitAll the parties stipulated at the hearing that Local No. 120 repre-sented a majority of the respondent's employees in the appropriateunit from April 23, 1937, up to and including March 10, 1939,1° andwas their exclusive bargaining agent during that period.There wasno showing at the hearing of any change after March 10, 1939, in thedesires of the respondent's employees with respect to representationfor the purposes of collective bargaining.Upon the basis of such stipulation and the entire record we findthat on April 23, 1937, and at all times thereafter, Local No. 120 wasand that it is the duly designated representative of the majority ofthe respondent's employees in the appropriate unit, and that pursuantto Section 9 (a) of the Act, it was, therefore, and is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.3.The alleged refusal to bargain in April 1938 ("Meskan incident")Local No. 120 claims that in April 1938 the respondent refused tobargain collectively with it concerning the transfer of employeeFrancis J. Meskan from the maintenance department to the blanketdepartment of the respondent's plant.Meskan had been employedin the machine shop at the minimum pay of $22 per week.On Mon-day, April 21, 1938, the respondent transferred Meskan to the posi-tion of spreader's helper in the blanket department.James Moore, Local No. 120's shop committeeman in the blanketdepartment, testified concerning this transfer as follows : On April21, 1938, observing Meskan in that department, he asked Superin-tendent James J. Kearns if Meskan was to work there regularly andKearns said that he was. Shortly thereafter Schwartz told MoorethatMeskan was going to work in the blanket department as aspreader's helper..Moore told Schwartz that the transfer was in vio-lation of the seniority provisions of the contract of April 23, 1937,'and that the respondent should have promoted an employee to theposition of spreader's helper who was already working in the blanketdepartment and who had sufficient seniority.- Schwartz answeredthat he did not agree with Moore but_ that he could not speak withMoore about it, and that Moore would have to "take it up with the10 The date on which the respondent'sproduction and maintenance employees wentout on strike.1See Section III A,supra.v Moore was mistaken in this contention.The 1937 contract,which was to expire2 days later,contained no seniority provision concerning promotions and transfers. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop 'committee."He added, "so regardless of what you say, theporter 13 will have to stay, on his job and Meskan will work as aspreader's helper."Directly thereafterMoore informed the othershop committeemen of what had happened and returned to theblanket department.Immediately thereafter Rapport came into thedepartment and with Kearns went over to where Moore was working,picking up a crank handle on the way which he brandished at Mooreas he advanced.Rapport said to him, "You bastard, you no goodson-of-a-bitch, I will bust your head open.You have no right to betellingme how to run my factory."Moore protested that he hadmerely presented a grievance to Schwartz but Rapport continued,"You no good son-of-a-bitch, you have no right to be a shop steward,you are a janitor, that is all you are, that is all you ever will be.You went to college and come here and you fill these guys' heads fullof union ideas and organizing the union. I will get rid of you andthe union."Moore answered, "Mr. Rapport, you are acting abso-lutely ridiculous, you haven't got any conception of psychology what-ever.The intelligent thing to do is to speak about this thing if youwant to in a quiet manner without calling anyone such names, makingsuch a showing of yourself in front of the men."Rapport replied :"Oh shut up, you talk too much," threw down the crank handle,walked away a few paces and turned around and shouted, "You blackbastard."Moore further testified that he (Moore) "became incensed"and told Rapport, ". . . if I wasn't shop steward in this department,and if you were three inches taller and five years younger, I wouldwring your fat neck."Kearns testified that on the morning of Meskan's transfer Mooreasked him (Kearns) what Meskan was "doing up here," that Kearnsanswered that Meskan had been sent to work in the blanket depart-ment by Schwartz, and that Moore said, "We will see about that."Schwartz testified that on that same morning Moore asked him whyMeskan had been given the job of spreader's helper instead of hisbrother, Harold Moore, since Harold Moore had greater seniority thanMeskan; that he (Schwartz) replied that neither he nor Kearnsbelieved that Harold Moore would "be the right man as a spreaderman"; and that James Moore threatened Schwartz that he would"cause some trouble and shut down the plant."Rapport's version ofthe incident was that on the day of Meskan's transfer both Schwartzand Kearns told him (Rapport) that Moore had threatened to "shutthe plant down" unless his brother was promoted to the position ofspreader's helper; that he asked Moore if this were true and thatMoore said it was, and that they "started to swear at each other."'3Referring to Moore's brother, Harold Moore, who did odd jobs in the blanket depart-ment RAPID ROLLER CO.571Both Rapport and Kearns denied that Rapport had brandished acrank handle at Moore, but three Board witnesses 14 corroboratedMoore's testimony to the effect that Rapport had done so.Rapportalso denied that he had called Moore a "black bastard."AlthoughKearns denied that Rapport referred to the union during the dis-pute with Moore, Rapport himself did not deny making the anti-union statements attributed to him by Moore. In view of Rapport'santipathy to Moore and to Local No. 120; in view of his failure todeny-much of Moore's testimony, and in view of the corroborationof part of Moore's testimony by three witnesses whom the Trial Ex-aminer found were credible, we credit Moore's version of the incidentand find, as did the Trial Examiner, that Rapport threatened Moorewith the crank handle and made the statements substantially as tes-'tified to by Moore..After Moore told Rapport that he would "wring [his] fat neck,"Rapport told Kearns to discharge Moore.Moore again stated thathe had merely presented a grievance, but Rapport remained ada-mant.Moore thereupon told the employees in the blanket depart-ment that he had been discharged, and at his request they stoppedworking.He was about to proceed to the lower floors of the plantto inform the rest of the employees of his discharge when Rapportrescinded the order.Moore then informed the employees in theblanket department that they could resume their work and they didso.Later on in the same afternoon Kearns told Moore, "The man-agement has agreed to accept the position of the union," and therespondent removed Meskan from the position of spreader's helperand replaced him with Harold Moore.'As indicated above, the testimony as to the manner in which Moorecomplained of the Meskan transfer to the respondent is conflicting.The Trial Examiner, in his Intermediate Report, found that Moore"made it plain to Schwartz and Rapport that he considered the Mes-kan transfer a grievance and that he wanted to discuss it with themas such."We find it unnecessary to resolve the conflict in the testi-mony.Even if Moore's version be believed, we find no basis forholding that the respondent refused to bargain collectively with LocalNo. 120 concerning the Meskan transfer, since the respondent, whetherwillingly or not, acceded to Local No. 120's demand that it removeMeskan from the position of spreader's helper.We therefore findthat the respondent did not refuse to bargain collectively with LocalNo. 120 as the representative of its employees in an appropriate unitconcerning the transfer of Francis J. Meskan.We find, however, that by Rapport's anti-union statements toMoore, his threats of physical injury to him, and his attempt to dis-uHarold Moore, George Miglore, andWalter Herbig. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge him, all of which occurred on or about April 21,1938, as recitedabove, the respondent interfered with, :restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.4.The alleged refusal to bargain in September 1938 ("Ruby Levyincident")In the early part of May 1938 the respondent and Local No. 120entered into a second contract." In addition to providing for recog-nition by the respondent of Local No. 120 as the "sole collective bar-gaining agency" of its employees, the contract, so far as is here mate-rial, provided that :(10)Promotions shall be made in accordance to seniority sofar as practicable, consistent with efficient operation.On Tuesday, September 6, 1938, the respondent transferred em-ployee Ruby Levy from the laboratory to the blanket department.Just prior to his transfer, Levy was earning approximately $20 perweek.18Levy was not a member of Local No. 120 at the time.The testimony is conflicting as to whether or not Rapport orSchwartz conferred with any members of the shop committee con-cerning Levy's transfer before it occurred.Nielson, a shop com-mitteeman, testified that Rapport consulted the shop committee aboutLevy's transfer prior to the date thereof.We do not credit his testi-mony in this respect, however, since shop committeemen Moore andSevenberg testified that they knew nothing about the transfer ofLevy until after it had been effectuated, and Rapport's own testimonyconfirmed the fact that he had consulted none of the employees priorto Levy's transfer.We find, as did the Trial Examiner, that Nielsonwas in error and that the respondent transferred Levy without havingpreviously, consulted the shop committee as a whole.Schwartz, however, testified that he innuired of both Moore andMoscato before the transfer as to whether they would have any objec-tion thereto and that they said that they would not; that he askedthem to consult the remaining shop committee members and informhim on the following Tuesday, September 6, if the others had anyobjection, and that they did not inform him of any objection.How-ever, both Moore and Moscato testified that they did not discuss theLevy transfer with Schwartz prior thereto.The Trial Examiner dis-believed Schwartz' testimony, both because of his previous doubts, asm The contract is dated April 23, 1938, but was actually signed early in May.10 Since laboratory employees are not production workers, they are not included in theappropriate unit and were not covered by either the 1937 or 1938 contracts.The minimumwage scale of $25 per week, prescribed by the 1938 contract,did not therefore apply tolaboratory employees. RAPID ROLLER CO.573to Schwartz' credibility and because he found Moscato's denial ofSchwartz' testimony ,"convincing." 17We find further reason fordisbelieving Schwartz' testimony in the fact that Local No. 120 strenu-ously opposed the transfer of Levy as soon as it had knowledge of it.We find, as did the Trial Examiner, that Schwartz did not consultMoore or Moscato prior to the transfer, and that the respondent trans-ferred Levy without notice to any individual members of the shopcommittee.On the day of the transfer the shop committee protested the trans-fer to Schwartz and Rapport, claiming that it was a "violation ofthe contract" to transfer an employee who was not a member of LocalNo. 120 to the blanket department.Local No. 120 contended thatLevy's transfer was a violation of the 1938 contract because Levy wasnot a production worker and was not a member of Local No. 120; andbecause at,the time of his transfer there were two members of LocalNo. 120 who had been temporarily laid off and were still unemployed,a third who was working part time, and a fourth who had moreseniority than Levy, any one of whom should have been given pref-erence over Levy.Rapport told the shop committee that Levy was a"poor orphan boy," that he (Rapport) had been "raised in an orphanhome" and that he was "pleading" ,with the shop committee, as a"favor," to allow Levy to remain in the blanket department.Mooretestified that Rapport added, "I know it is contrary to the contract,but if you will do me this special favor this time . . . I won't askyou to do it again, and later on, after everything is settled, we willdraw up some sort of a plan whereby we can shift the rest of the menfrom the lesser departments."Victor Moscato also described Rap-port as having said that it was a "bit unusual, it wasn't according toour contract, but it was just a favor to him."Rapport admitted atthe hearing that he told the shop committee that "we would get to-gether regarding additional men that would be sent to the blanketdepartment," but denied that he made any reference to the contract.18In view of the fact that during the Levy dispute Rapport at no timecontended that the respondent's transfer of,Levy was a permissible oneunder the 1938 contract, we find credible the testimony of Moore andMoscato that Rapport conceded the transfer of Levy to be a violationof the contract.In its brief in support of its exceptions to the Inter-1rHe did not discuss Moore's denial.18Q. Did you say that you knew that it was contrary to, the usual procedure to placeRuby Levy in the department,and that you knew it was contrary to the contract, butif they would do this special favor to you this one time that you won't ask them to doit again and later on after everything is settled that you would draw up some kind of aplan whereby you could shift the other men from the other departments?A. (Rapport.)I did not say anything about the contract clauses or anything exceptthat we would get together regarding'additional men that would be sent to the blanketdepartment. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, the respondent states, "The respondent contends thatLevy was transferred to the blanket departmentafter approval of theproposed transfer had been given by members of the shop comemittee ..."(Italics supplied.)The respondent, in seeking to showthat it did consult with the shop committee prior to transferring Levy,belies its own contention that such procedure was not within the letteror spirit of the 1938 contract.We.find that Rapport made the, state-ments substantially as testified to' by Moore and Moscato.At a special meeting held on the following day the members ofLocal No. 120 refused to sanction the transfer of Levy, and the shopcommittee advised the'respondent of this fact.The respondent didnot remove Levy, however, and on Friday, September 9, 1938, therespondent's employees stopped work for 2 hours in protest against thetransfer.During the stoppage Rapport called the shop committee tohis office, and according to George Sevenberg, told the committee,,What are youse (sic) boys doing, you know you broke myheart, I will never forget this as long as I live, and at myfuneral none of the employees or none of the boys of theRapid Roller Company have-to come to see me. Boys, youse (sic)broke your contract, you have no contract, your contract is inthe wastepaper basket, you' have no contract no more with me.Moore and Moscato also testified that Rapport made remarks similarto those quoted above, and testified further that Rapport told Moorethat he would never be able to forgive him for having "shut down"the respondent's plant for the, second time.Rapport did not denythis latter testimony of Moore and Moscato, and we find that he madethe statements substantially as testified to by them.Rapport's denialof the testimony of Sevenberg, quoted above, was evasive,", andwe find, as did the Trial Examiner, that Rapport also made thesestatements substantially as testified to by Sevenberg, Moore, andMuscato.o The shop committee insisted that Levy be removed andRapport finally acceded to its demand and transferred Levy backto the laboratory.The employees resumed work and remained 2hours aftel', closing time that night in order to make up the timelost during the stoppage.19 Q. Did you tell the shop committee at that meeting that they did not have any contract,that they might as well throw it away or tear it up because they shut the plant downtwice ?A. I had the contract and read them a paragraph there that all grievances,if th :re wasany, should be brought to the factory manager and from the factory manager if it cannotbe settled,should be brought to my office.I said,"This is plain,read it yourselves,Iwill read it for you again" I said, "Wehad in the other contract no stoppage of work, but you eliminated that so you could havethis happen,"I said, "what do you want me to do with the contract,Iwill live up to mypart."They said, "we are sorry, Mr. Rapport, sorry " RAPID ROLLER CO.575We find no basis for holding that the respondent refused to bargaincollectively with Local No. 120 concerning the Levy transfer, sincethe respondent, whether willingly or not, discussed the matter withLocal No. 120 and ultimately acceded to Local No. 120's demandthat it remove Levy from the blanket department.We thereforefind that the respondent did not refuse to bargain collectively withLocal No. 120, as the representative of its employees in an appropriateunit, concerning the transfer of Ruby Levy.5.The hiring of the four men on March 2, 1939; the refusal tobargainDuring the last week in February 1939 the respondent hired fournew employees, Hugh F. Kelly, Earl Eby, Arthur Prevost, andRobert Haserodt, to work in the-blanket department.20The fourmen commenced work on March 2.At no time before these men went to work did the respondentconsult with the shop committee with reference to their hiring.21Because of this fact Local No. 120 contends that the respondent, byitsmanner of hiring the four men, violated clause 1 of the 1938contract, then in effect, which provides as follows : 22(1)The Employer agrees that its factory employees mayjoin the Union and shall have the right to elect such repre-sentatives as they shall deem necessary to carry out the pur-pose of this agreement.The employer agrees that it will notdiscriminate against any employee by virtue of his or her Unionaffiliation or activity, or because of age, race or 'nationality,or for the purpose of evading the spirit and letter of thisagreement.The employer further agrees to deal with the saidUnion and with its representative as above stated in creatinga satisfactory industrial relationship between the Employer andits factory employees, in effectuating the provisions contained,in this agreement.Employees further agree that they willcooperate with the Employer to promote the general welfareof the Employer and Employees, and to insure the perpetuationof an amicable relationship between the parties thereto.Allapplioants for employment shall be referred to the Shop Com-mittee before going to work.[Italics supplied.]20 Prevost and Haserodt were hired to work at first in the machine shop and ultimatelyin the blanket department.21However, on March 2, the day they began work, Superintendent Kearns IntroducedKelly and Eby to shop committeeman Moore in the blanket department, and SuperintendentCharles F Smith introduced Prevost and Haserodt to shop committeeman Sevenberg inthe machine shop.22Specifically,the italicized portion of the clause. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal No. 120 contends that thisclause wasintended to afford it theopportunity of objecting to the proposed hiring of an applicant foremployment of whom it disapproved.Local No. 120 also contendsthat in hiring four men from the outside to fill vacancies in theblanket department instead of "promoting" four employees fromthe ranks to fill such positions, the respondent violated clause 10of the 1938 contract, which provides as follows :(10)Promotions shall be made in accordance to seniority sofar as practicable, consistent with efficient operation.As to clause 1 the respondent contends that it was intended merelyto afford Local No. 120 the opportunity to solicit new employees'membership at the inception of their employment, and that its breach,if any, was not a materialone; asto clause 10, it contends that theblanket department is not a "promotion" ,over the other departmentsin the plant, and that in any event the contract does not preclude itfrom hiring new employees for the blanket department.Local No. 120 contends that the respondent refused to bargaincollectively with it within the meaning of Section 8 (5) of the Actconcerning its claim that the respondent had violated clauses 1 and10 of the 1938 contract.Consideration of Local No. 120's claim inthis respect necessitates a review of certain prior occurrences,againstthe background of which the respondent's subsequent actions mustbe viewed.BackgroundBoard witnesses 28 testified that during the negotiations whichpreceded the signing of the April 1938 contract, Carlton L. Fischerand John Milton Guy, directors of and attorneys for the respondent,and Rapport assured the shop committee' that clause 1 was a "sub-stitute clause for, the closed shop"; and that Rapport also told them,concerning clause 1, that if Local No. 120 objected to the contem-plated hiring of even his "own brother," the respondent would nothire him.Neither Rapport nor Fischer denied the first portionof this testimony (Guy, however, did deny it), and Rapport wasevasive and unconvincing in his purported denial of the latter por-tion thereof 24We therefore credit the testimony of the Board wit-23 Carl Nielson,James H. Moore,and George Sevenberg._24He testified as follows :Q.Do you recall any discussion in those meetings with respect to not putting yourbrother to work if the Union did not want him?A. I remember saying if my Grandmother, never mentioned my brother's name, if shedidn't join the Union,and there is any reason,why I wouldn't employ her.But if therewas no reason for it that we wanted harmony and we wanted a shop where everybodywould be satisfied RAPID ROLLER CO.577nessesand find that the statements were made by Fischer, Guy, andRapport substantially as testified to by said Board witnesses.Con-cerning clause 10, Nielson testified without contradiction and wefind that during the negotiations for the 1938 contract, "the dis-cussion was that employees working for the minimum wage wouldnot have to push trucks all their lives, that they would be given achance to be advanced, so they, could earn more money and-wouldnot have to be on dirty jobs, or those trucking jobs all their lives,if they were at all capable of doing anything else, that they wouldbe given a, chance to get better jobs." In addition, Fischer, accord-ing to his own testimony, told Local No. 120 at one of the conferenceson the 1938 contract:This firm, the Rapid Roller Company, or any other firm thatknew anything about running a business would always, withoutany such provision in the contract, other things equal, give effect toseniority at the time that any promotions were contemplated.After the Levy dispute, Rapport, by his own admission,25 promisedLocal No. 120 that the respondent would "get together" with the shopcommittee to devise a plan whereby other employees in the plantwould in the future be transferred to the blanket department.Pre-sumably pursuant to this promise, the respondent, in October 1998,submitted to Local No. 120 a plan for future transfers to the blanketdepartment wherein it reserved to Rapport the position of final ar-biter.26A week later Local No. 120 submitted a reply to RapportQ.Did you say in those negotiations for the 1938 contract that by including the word"may" in the first paragraph of the contract you will have all you want in a closed shop,just leave the' word "shall"out and put the word"may" in there.A. Thatwas discussedby Mr. Guy.Q.Well,did you say anything to that effect?A. I do not recall.Q.Did yousayin those discussions that If the shop committee said "I don't want him,"referring to an applicant for employment,"he is no good,"for their own reasons, hecannot be hired, but if the shop committee o.k's him, why then he,will be hired?A. No, did not talk about that.Q.Did you say that "if you boys have any trouble in regard to your members or Ifthere is trouble on my side too, you fellows bring it-up to me and that man will be fired?"A. Never talk about firing anybody.25 See footnote 18,supra.zs See the following :OCTOBna 20, 1939SYSTEMOF INTER-DEPARTMENTAL TRANSFER TO THE BLANKET DEPARTMENT1. If blanket department needs one or more men for steadyemployment,Mr. Kearnswill takethis up withMr. Schwartz.2.Mr. Schwartz will meet with the superintendents of all departments and will try toselect as many men asavailable.3The superintendent of each department has to release the man or men spontaneously.It is up to his discretionwhetherthe man or men selected can be replaced without anydifficulty and withoutcausing any slowing down of the production.4.The superintendent will explain the man or men selected that the starting pay inthe blanket department is $25.00per week.Aftersix months he will be increased to $28 00per 40 hour week. 578'DECISIONSOF NATIONALLABOR RELATIONS BOARDwherein it accepted most of the points contained in the respondent'splan and offered counterproposals as to others.27One meeting wasthereafter held between the parties at which Rapport objected toLocal No. 120's counterproposal that the grievance- committee shouldhandle any dispute arising between the transferee and the foreman 28There were no further negotiations, and according to shop committee-man Victor Moscato, "the matter had dropped for a while there, wedidn't know whether it had been accepted or not." During the monthof January 1939, however, Foremen Peters, Kearns, Smith, and Hibbs5.He will also explain to them that in case of lay-off in the blanket department, theywill retain their seniority rights in their respective old position.6.After theman or men are selected,the list isput beforethe committee.7. If no decision can be reached between thecommittee-men and Mr.Schwartz, thematter will be submitted to Mr. Rapport for final acceptance8.All transfers are subject to the approval of the floor superintendent.All transfersare subject-to 90 days trial period.The superintendent Is the sole judge and his decisionIs final, and it does not come under the jurisdiction of the grievance committee.9. If the transferred person does not fill the position in the opinion of the superintendent,he will be returned to his old positionwithout theloss of his seniority rights.10. If the transferred man for personal reasons of his own wishes to return to his oldposition before the 90 days trial expires, he may do so27To.the management of the Rapid Roller CompanyAt ourrecentmeeting with Mr. Rapport and Mr. Schwartz,we were asked If weintended to co-operate with the company management for the purpose of insuring thesuccessful operation of production In the plant.We assure you that we shall give thecontinued successful cooperation that has been had in the past.In reference to the system of inter-department,transfer to the blanket department,outlined for our consideration last week,we find that most of the points advanced aresatisfactory,however, there are a few points that we suggest you take under consideration.Paragraphs one and two are satisfactory.3Selections must-be made according to seniority,as much as possible,and not becauseof any relationship or Indirect connections with superintendents or management.4.We believethat this paragraph is not needed,as some spreader-helpers are gettingonly $27 or $28'per week at the present timeHowever thereare some$26 per week menthat may beeligible for transfer.We do not believethe managementwould cutthese menone dollar a week.Also, if theman transferred is an experienced spreader he shouldreceive the wage scale paid for that position,We do not believethere willbe any con-troversy on this,due to the fact that the men would be reluctant in accepting the accom-panying cut in salary.Paragraphs 5, 6 and 7 are satisfactory.8.All transfers naturally willhave to beapproved by the foremenThe ninety daytrial period is acceptable.If the transferred man does not execute his duties satisfactorily,the foremanshould tryto correct him in a fair manner If after given a fair chance,theman is still incapable of doing the work, he should be returned to his old position.If any dispute arises between the foreman and an employee, the grievance committee shallhandle thecase aswell as any othercaseunder similar circumstancesThe grievancecommittee is there totry and guardagainst injustices,arising out of personal feeling orimaginary grievances.An employeemust be judgedby his abilityand not by relationshipor connections.Sometimes gossip or personal dislikesmight put theemployee in anundeserving position.It is the boundduty of thegrievance committee to see that no suchinjustice is done.[Italics supplied.]9. If the transferred man cannot fill his positionafter a fairand unprejudiced trial hewill be returned to his old positionwithout theloss of his seniority rights.Paragraphten is satisfactory.Maylveagainstress the fact that we are sincere in our efforts to do our part to insurethe continued success of the RapidRoller Co.With cooperationfrom the. managementwe believe that thiscan be accomplished in afair mannerwithout anyserious controversiesbetween themanagement and the Union.Signed.SHOP COM MITTEN).28 See italicized portion in footnote 27 supra. RAPID ROLLERCO.5791conferred on a few occasions with the shop committee in an attempttomake up a list of future transferees to the blanket department.The shop committee presented the foreman with a list of 12 employeeswhom it considered eligible for transfer, in the order of their seniority.The foremen objected to the qualifications of several of the employeeson the list, but admitted that at least two of them 29 were qualified towork in the blanket department, and Kearns, the superintendent ofthe blanket department, said at one of the conferences that with theexception of one employee on the list he could "make spreaders 3° outof them all."No agreement was reached on the list of proposed trans-ferees 31 and no more conferences were held with a view to reaching anagreement.Schwartz, the factory superintendent, had been on his vacation dur-ing these conferences, and returned in the latter part of January 1939.He testified, and we find, that, from the time he returned from his,vacation until he hired the four men, he did not consult with the shopcommittee either to ask them for their own final proposals or to referthe four new employees to them in accordance with clause 1 of thecontract.Although Rapport testified at the hearing that he never saw LocalNo. 120's list of proposed transferees to the blanket department, hemade reference to the list sometime during' January 1939 while con-ferring with the shop committee about "overtime."On this occasion,as on occasions thereafter, Rapport characterized Local No. 12'0's listof proposed transfereesas "anold lot of colored janitors 32 and oldpeople who aren't capable of doing the work."According to shop.committeeman Moore, Rapport also delivered himself of a long tiradeagainstLocal No. 120 on this occasion.Moore testified as follows :Q. Tell us whatwas saidat that meeting.A.Well, Mr. Rapport asked us, and directed the speech to Niel-son, he said, "Neilson, what guarantee can you give me that Iwon't have any labor trouble?There is a possibility I can get abig order in here, but I must first have some ,guarantee from youmen whether or not there will be any more stoppages of work."Nielson stated that we could give him no more guarantee thanthe contract.z0A. Pieracci and A. Paull.80 "Spreaders"work in the blanket department.81The shop committee objected to the transfer of Pieracci and Paull on the groundthat others on the list, equally capable, had greater seniority.as Only two employees designated "janitor"were on the list of 12 employeesBoth ofthese were negroes.Others were designated"booking," "Spotter," "stripper," "oil roller,""cementer," etc.Although both negroes were high on Local No.120's seniority list,Local No. 120 had agreed,during the conferences with the foremen in January 1939,to withdraw their names from the list temporarily.450122-42-vol 33-38 580DECISIONSOF NATIONALLABOR RELATIONS BOARD'Rapport stated that, "Well, I don't know about that contract.You fellows stopped work twice when you had a contract before,so I can't put much faith in that.That's why I called you down."So Nielson said, "Well, that's all we have existing in writing,and if you keep your end of it, we will keep ours."Mr. Rapport said, "This union cost me fifty-odd thousand dol-lars, and before there was a union in the plant, we had no troubleeven though the men were making-earning less money than theyare now, but since we have the union, we have all sorts of trouble.When I used to go through the plant in the morning, why, themen looked at me and smiled and said, `Good morning', but nowthey don't even do that."He said, "This union has caused all of this."He said, "Theseoutsiders who have put these union ideas in your heads"-he said,"These outsiders have put ideas of unionism in your heads."And Nielson said at that point, "Well, Mr. Rapport, we can'tsee anything wrong with ideas of unionism."And he said, "Well, this here is a million and a half dollar con-cern.It seems that the union and I can't exist in the same placeat the same time; that if you fellows keep on giving me trouble,one of us will have to go."He says, "I have got my investmentshere, so you can draw your own conclusions."He said further, "I myself might concede certain things to theunion, but there is other people to consider.We have stock-holders, and the like,,that might not be so willing to compromisewith the union."He said, "Jim there, has shut my plant down twice." . He said,"The next time I have trouble in the blanket department, it isgoing to be a different story.You fellows-I was forced to takethis lying down, but next time it will be a different proposition.I will be prepared, the same as you were then."He said, "You remember that machinery that I had boxed up",he said, "and put into the new addition?Why, I have beenpartment."He said, "This blanket department gives me too,much interference, and I don't have to have it. I can move itout of the factory or move it out of town, or I can just stopproduction of it altogether."Q. Anything else said at that meeting?A.Well, when the meeting ended, he said, "If you fellows canguarantee me against any more interruptions, I will unbolt allthis machinery, put it back in the-install'it in the blanket de-partment.That will make more work for the machine shop, and RAPID ROLLERCO.581we will have to hire some more men to run the spreaders, andthese men from downstairs can come up and be promoted."Q. Do you remember whether or not any mention was madeof the union's answer to Mr. Rapport's ten-point proposal fortransfers to the blanket department?A. He statedQ.Who did?A.Well, the discussion come up as to who was to be transferred.Mr. SEYFARTH.When and where-at this same meeting he istestifying to?Mr. EVANS.Yes.The WITNESS. And Mr. Rapport said, "Well, I offered you fel-lows a plan by which men could be brought to the departmentthrough others, and you threw it out."By Mr. EVANS.Q. Anythingelse said?A.Well, Nielson said, "Well, Mr. Rapport all we can say isthat we have a contract and you have a contract, which both par-ties have signed, and that'sour guarantee."Q.Was any mention made of a list of ten or twelve persons forpromotion to the blanket department?A. ' Yes.Q.What was the discussion as to that?A. Victor Moscato stated that he had a list that had been drawnup in conjunction with the foreman, and to that Mr. Rapport said,"Well, look what you give me.You giveme an old lotof coloredjanitors and old people who aren't capable of doing the work."Arid Moscato pointed out that' the names of some of the peoplehe mentioned weren't even on the list, that we were quite in con-junction with him in putting only men in the departments thatwere capable of doing the work, who could read and write.Rapport did not deny making most of the statements referred to byMoore.33The Trial Examiner found in substance that Rapport made'The following are Rapport's only denials concerning all of the above testimony:Q.Did you ever say to the shop committee or to any members of the shop committeethat you would not take it laying down,that in 1937 you were not prepared but thereafteryou were ready for the union?A. I did not.Q.Did you say to the shop committee or to any one else that the Rapid Roller Companyis a million and a half dollar concern and it seems that the union and I cannot existin the same place at the same time?A. I did not.,Q.Did you eversay to any of your employees that "if you fellows keep on giving metrouble one of us will have to go.I have got my investments here so you can draw yourown conclusions"?A. To whom? the statements attributed to him by Moore.We therefore creditMoore's testimony and find that Rapport made the statements sub-stantially as quoted above.Rapport's continuing anti-union attitude,as evidenced by these remarks, must be considered in evaluating LocalNo. 120's contention that the respondent thereafter refused to bargaincollectively with it concerning the hiring of the four men.Rapport's brother, an employee in the blanket. department, was amember of Local No. 120 and had always been the first in that depart-ment each month to get his union button. In February 1939, just priorto the hiring of the four men, Meskan asked Rapport's brother whyhe did not have his union button that month.He replied, "things aregoing to change around here, I think I will wait."The events following the hiring of the four menOn March 2, 1939, Moore and Sevenberg, after meeting the new em-ployees, informed the rest of the shop committee that four new menhad been hired to work in the blanket department.The entire shopcommittee then went to see Schwartz and protested to him that thehiring of the four men was a violation of paragraphs 1 and 10 of thecontract.Schwartz replied, "Well we don't think it is. I think youboys are wrong in coming down here at this time, management has seenfit to place these men, management has seen fit to keep them there."The committee asked why the four men had not been referred to theshop committee, and Schwartz answered that they had been referred.Rapport entered the room at this point and the shop committee in-formed him that it desired to discuss with him the "question of senior-ity."According to his own testimony Rapport replied,"I don't thinkthere is anything to discuss,everybody is working, we hired some ad-ditional men, that is all there is." (Italics supplied) Nielson, Moore,and Sevenberg also variously testified that Rapport added that therewould be"no negotiations on interpretation of the contract, that it wasa problem of management;"(italics supplied)***"I don'tneed to put up with you fellows, if I don't want to * * * Youcaught me lying down before, and you were prepared, and then Iwasn't;***There is only you five fellows that is running thisunion * * * Why, if you fellows went on strike, they wouldn'tstick with you; * * * we are telling you all now andwhether youlike it or not these men are going to remain in the blanket depart-Q To any one, did you say that?A I did not.Q Did you say to any one employed by the Rapid Roller Company or to any one els6that "I myself might concede certain things to the union but there is other people toconsider.We have stockholders and the like that might not be so willing to compromisewith the union"?A. I did not. RAPID ROLLER CO.583nwnt."(Italics supplied)Moore also testified that Rapport, refer-ring to his prior dispute with Local No. 120 concerning the blanket de-partment, said, "I did not accept anything, you forced me to.Youknow I had to sign all those contracts and I had to accept your con-teTntions then because I, wasn't prepared and you was.This time itwill be a different story."(Italics supplied)Rapport did not denyany of the above except the statement that "I had to accept your con-tentions then because I wasn't prepared and you was.This time it willbe a different story." In view of this fact and the nature of Rapport'sadmission as recited above, we credit the testimony of Nielson, Moore,and Sevenberg, and find that Rapport made the statementssubstan-tially as testified to by them.Rapport left the room and Schwartztold the committee that the four new employees would remain in therespondent's employ.On the same day Local No. 120 wrote to the United Rubber Workersof America at Akron, Ohio, requesting authorization to strike becauseof the respondent's hiring of the four men.The letter stated :We feel that our contract was violated on three counts, firstwhen he hired the men without informing the Shop Committee,second when he disregarded our members chances for advance-ment through seniority and third when he absolutely refuses todiscuss the matter further with our Shop Committee.In closing the letter added, "We have never had any trouble with themanagement in the two years we have been organized with the excep-tion of a successful (quickie) several months ago."Thefollowingday, March 3, 1939, the members of Local No. 120 voted to go out onstrike.The next meeting. between the respondent and Local No. 120 washeld in Rapport's office on March 6, 1939, at the request of Local No.120.Board witnesses variously fixed the date of the meeting as onMarch 6, 8, or 9, but the records of Rapport and of his attorneys whowere present at the meeting indicate that it was held on March 6 andwe find, as did the Trial Examiner, that the meeting was held onthat date.The respondent was represented at the meeting by itsattorneys, Guy and Fischer, and by Rapport; Local No: 120 was rep-resented by its shop committee and by two International representa-tives.The meeting began at about 5 p. m., and did not end until 9or 10 p. m. At the meeting Local No. 120 contended that in hiringthe 4 men the respondent had violated clauses 1 and 10 of the con-tract, to which Guy replied, "Well now that's a matter 'of opinion.You believe the contract should be interpreted one way and we be-lieve it should be interpreted another way."With respect to clause1,Local No. 120 contended that the respondent should, have giventhe entire shop committee an opportunity to meet the four new men 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore they went to work.The respondent replied that if it violatedclause 1 no harm had resulted since Local No. 120 now had the oppor-tunity to speak to the new employees and to solicit their membership.Guy stated that the hiring of men was, in the last analysis, a "prob-lem of management" and that clause 1 did not confer on Local No.120 the right to review prospective hirings.Local No. 120 thenclaimed that the blanket department constituted a "promotion" 34over the other departments in the ,plant and that the seniority rightsof men already working in the plant, as established by clause 10 ofthe contract, had been violated by the respondent when it hired thefour men to work in that department.Rapport told the union rep-resentatives that the "hiring of the four men was a question of man-agement" and that Local No. 120"had no right to negotiate concern-ing the hire of those men."(Italics supplied)The respondent alsodenied that the blanket department was a "promotion" over the otherdepartments in the plant.Local No. 120 then stated that in theexchange of correspondence of October 1938 35 the respondent hadagreed to consult with Local No. 120 before placing men in theblanket department, but the respondent stated that no agreement hadbeen reached on that occasion.Moore then proposed to the respond-ent by way of compromise that it retain two of the new employeesit had hired in the blanket department and "promote"two membersof Local No. 120 to the department.Rapport refused, saying, "Wewould like to manage the' affairs of the progress of the company."-He stated that the foremen and the shop committeemen had neverbeen able to agree on a list of proposed transferees to the blanketdepartment; referred to the list of 12 employees which Local No. 120had drawn up in connection with its conferences with the foremenin January 1939 as "a couple of janitors" and "people who weren'tcapable of doing the work;" and concluded by telling the repre-sentatives of Local No. 120 that "Regardless of what you fellows dothis plant will operate.We have men to take your jobs if you leave."The meeting ended without any agreement having been reached onthe matters in dispute.84 Although the starting wage in the blanket department was $25 a week,the minimumwage for production workers in the plant,there was an automatic increase after 6 monthsto $28 per week.Moreover, it was a rapidly expanding department and as a result, muchovertime was earned by the employees working there.Further, the employees in the pastshowed that they considered it a promotion and the respondent's past conduct lent sub-stance to the claim.Thus, Rapport conceded during the Ruby Levy incident that thetransfer of Levy to the blanket department was a violation of the contract;he agreed to"get together" with Local No. 120 in order to devise a plAn for transferring other em-ployees to the blanket department,and negotiations to that end were had thereafter ;finally, the respondent has attempted to show that it did consult with the shop committeeprior to theLevytransfer,thereby recognizing that the employees may have had the rightto be so consulted.35 Seesupra RAPID ROLLER CO.The strike585On the afternoon of March 10, 1939, the members of Local No.120 went out on strike .36Two meetings were held between Rapportand the shop committee on that day, before the strike.The firstmeeting was in the morning, at which time the shop committee toldRapport that Local No. 120 had received authorization to call astrike and asked him to reconsider the matters in dispute once more."Both Nielson and Moore testified in substance that Rapport repliedthat the hiring of the four men was a "question of management"and could not be negotiated and that there would not be "any inter-pretation as far as the contract was concerned."Although Rapportdenied at the hearing that he had said that he "didn't see anythingfurther to negotiate," 88 we do not credit such denial in view of thefact that Rapport had previously testified concerning the March 6-meeting :Q. Did you say at that meeting [March 6] that the hiringof the 4 men was a' question of management and that the Unionhad no right to negotiate concerning the hiring of those men?A. I did.We therefore find, as did the Trial Examiner, that Rapport madethe statements substantially as testified to by Nielson and Moore.The shop committee than asked Rapport if he would transfer RubyLevy to the blanket department, stating that such action would endthe controversy so far as they were concerned, since they wanted to"take something back to the boys besides `No."'Rapport said thathe would "think the matter over" and they agreed to meet againafter lunch time.They met again at that time and Rapport toldthe committee that he had considered their proposal and that hehad decided that the respondent would "stand pat."He also warnedthem that even if they went out on strike the respondent would con-tinue to operate its plant.The shop committee left Rapport's officebut returned a few minutes later and told him, "Mr. Rapport, theboys feel that they cannot give up the whole basic rights of thecontract on which the Union is founded, the seniority principle, wewill have to accept your challenge and go out on strike." Before80Approximately 84 employees went out on strike.arRapport testified in effect that at both of the meetings on March 10 the shop committeedemanded that he discharge the four new employees and threatened to strike at once unlesshe didThe shop committee denied his testimony.In view of the fact that it was LocalNo. 120,and not Rapport, that offered a final compromise proposal on March 10,and in thelight of the whole record,we do not credit Rapport's testimony.88He testified :Q.Did you say that you didn't see anything further to negotiate?A. I didn't say that.Q. Did you say that the hiring of these men was a management problem?A. I said the hiring of men is a management situation. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDleaving the meeting the committee agreed with Rapport that severalof the members of Local No. 120 would remain at their jobs to pre-vent deterioration of materials in process and to complete certain,blankets then being vulcanized.At 2:30 in the afternoon the mem-bers of Local No. 120 went out on strike.On March 13, 1939, the Monday following the strike, the respondentbegan to hire new employees. On the same day Local No. 120's shopcommittee, and Lanning, a representative of the United Rubber Work-ers of America, met with Fischer and Guy in the office of Harry E.Scheck, a Commissioner of the United. States Conciliation Service, atthe request of Local No. 120.At this meeting Local No. 120 once morecontended that in hiring the ,four men the respondent had violatedclauses 1 and 10 of the contract.Fischer and Guy replied that theplacing of a man in the blanket department did not constitute a "pro-motion," thereby implying that clause 10 had no application to thesituation.Fischer also told the Conciliator, Scheck, that Local No.120 always "wanted to have the last word" in connection with the plac-ing of men in the blanket department and that the respondent wouldnever accede to that position.Guy added, "We cannot negotiate thematter . . . we told these boys before they went out on strike andwe tell them now that it is a, strict prerogative of management, theplacing and the hiring of men." Scheck suggested that the partiesarbitrate the matter but the respondent's representatives refused.Fischer stated, in so refusing : "This situation, as we see it, is in regardto this contract and is simply a question of what the language ofthe contract means, and we don't think that there is any question as towhat it means, andif there is a question, that is a question of interpre-tation and not a matter for arbitration, which requires give and take."[Italics supplied.]Thereafter, the respondent and Local No. 120 met on various occa-sions from March 16 to June 26, 1939, inclusive.At these. meetingsthe discussion related principally to the possible return to work of thestrikers.At a meeting held on March 27, 1939, Guy told Local No.120 that, "We still think we are right about this promotion clause, ourinterpretation of it, that we have discussed before."On May 9, 1939,at a conference held during the course of a hearing before Master-in-Chancery Louis J. Behan in 'connection with an injunction actionwhich the respondent had brought against some of its pickets, LocalNo. 120 unconditionally offered the return of all tbe'strikers to work.39SDThe respondent contends that Local No. 120's offer to return to work was not uncon-ditional because Local No. 120 insisted that the respondent reemploy all the strikers.Since the respondent was, in any event, under a legal duty to reemploy all the strikers, it isobvious that the imposition of such condition did not alter the nature of the offer. SeeMatter ofNevada Consolidated Copper Corporation,et atandInternational Union of Mine,Mill and SmelterWorkers,26N. L. R. B. 1182. RAPID ROLLER CO.587Rapport, on behalf of the respondent, rejected the offer, but statedthat the respondent would reemploy as many of the strikers as it hadpositions for, perhaps 10 or 20.He stated that the respondent wasunwilling to discharge new employees in order to make positionsavailable for the strikers.At the time of the hearing the, parties hadnot reached any agreement as to any of the matters in dispute.Conclusions as to'the refusal to bargain concerning the four menAs stated above, Local No. 120 contends that in hiring the 4 newemployees on March 2, 1939, without previously consulting with theshop committee, the respondent violated clause 1 of the 1938 contract,and that the hiring of the 4 men in itself was a violation of clause 10of the contract.The respondent adheres to the position, in regardto clause 1 that its breach, if any, was "academic" since Local No. 120had the opportunity to solicit the new employees' memberships whenthey began to work; and in regard to clause 10, that the blanketdepartment does not constitute a "promotion" over the other depart-ments in the plant, and that in any event the hiring of employees is amatter exclusively for the respondent's discretion.Local No. 120's claim that the respondent violated in two respectsthe collective bargaining contract then in existence between the par-ties, was itself a proper subject of collective bargaining. In theNew-ark Morning Ledgercase,40 the Circuit Court of Appeals for the ThirdCircuit said :The right of collective bargaining is, however, necessarily acontinuing right.Collective agreements ordinarily, as in thistheir renewal must take place periodically and may commence, atleast preliminarily, shortly after the signing of the preceding con-tract.Furthermore,itmay at any time become desirable or in,deed necessary to bargain collectively for the modification of anexisting collective agreement which has proved in practice to bein some respects unfair or unworkable or for the adjustment ofcomplaints or alleged violations of such an agreement.Collectivebargaining is thus seen to be a continuing and developing processby which, as the law now recognizes, the relationship between em-ployer and employee is to be molded and the terms and conditionsof employment progressively modified along lines which are mu-tually satisfactory to all concerned. It is not a detached or iso-lated procedure which, once reflected in a written agreement,'ON. L. R. B. v. Newark Morning Ledger Company,April 17, 1941 (C. C A. 3), enfgas mod.Matter of Newark Morning LedgerandAmerican Newspaper Guold,21 N L. R. B.988. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDbecomes a final and permanent result. Section 7, as we have seen,guarantees to employees the right to organize and engage in con-certed activities for the purpose of collective' bargaining.Thisright must necessarily continue so long as the prospect of futurebargaining remains. It will thus be seen that the act guaranteesto employees the continuous right to maintain labor organizationsfor the purpose of collective bargaining, after the signing of aparticular collective bargaining agreement as well as before.[Italics supplied.]And in theSands Manufacturing Company casc,41the SupremeCourt of the United States said :The legislative history of the Act goes far to indicate that thepurpose of the statute was to compel employers to bargain collec-tively with their employes to the end that employment contractsbinding on both parties should be made. But we assume that theAct imposes upon the employer the further obligation to meetand bargain with his employes' representatives respecting pro-posed changes of an existing contract and also to discuss withthem its interpretation, if there is any doubt as to its meaning.The evidence conclusively shows that the respondent, at the out-set of the negotiations with Local No. 120 concerning the four menand at all times thereafter, clearly indicated that the position it as-sumed "in the first instance .was its final one, and throughout the negoti-ations it maintained this unyielding attitude.Rapport's statements,on March 2, that "I don't think there is anything to discuss," "whetheryou like it or not these men are going to remain in the blanket depart-ment," and "you know I had to sign all those contracts and I had toaccept your contentions then because I wasn't prepared and you was.This time it will be a different story;" his reiterated statements thatLocal No. 120 "had no right" to negotiate concerning the hiring of thefour men and that there would be "no interpretation" of the contract;and Guy's statement on March 13, that :We cannot negotiate this matter ... we told these boys beforethey went out on strike and we tell them now that it is a strictprerogative of management, the placing and the hiring of men;all show that the respondent intended to adhere to its position regard-less of any arguments that Local No. 120 might advance.Were thereany doubtas tothe respondent's lack of good faith, it would be dissi-pated by the respondent's longstanding antipathy to Local No. 120and its leaders, which, as heretofore shown, had in no wise abated in41N. L R. B. v. Sands ManufacturingCo., 306 U. S. 332, a8'g 96 F. (2d)721 (C.C. 'A. 6),setting asideMatter of Sands Manufacturing CompanyandMechanics EducationalSocietyof d'merica,1 N. L. R. B. 546. RAPID ROLLER CO.589-1939.It must be recalled, in this connection, that Rapport had oftenthreatened that he would "get rid" of Local No. 120.-We hold, therefore, contrary to the respondent's basic position, that.the question of the proper interpretation of the contract was plainlyan issue ofsubstance between the parties and a legitimate subject of,collective bargaining within' the contemplation of the Act.The re-spondentargues,however, that its interpretation of clauses 1 and 10tis a correct one and that it is under no duty to accede to Local No. 120'sinterpretation of them.We do not hold that it was or is under anysuch duty.We do hold that the Act imposes upon the employer theduty to listen to the union's contentions with an open mind, and todiscuss them with a view to arrivingat anamicable understanding ifthereis a basistherefor 42Where the contentions of a party concern-ing the meaning of an agreement havereasonsupporting them, as didLocal No. 120's in this case, a rigid predetermination by the other partynot to consider such contentions, despite the reason supporting them,is productive of the very industrial strife and unrest which Congresssought to alleviate by passage of the Act.'The fact that the respondent and Local No. 120 had previouslysoughtto agreeupon a list of transferees, without success, did not re-lieve the respondent of its duty to bargain collectively in this instance.On the contrary, such prior negotiations are further evidence of therespondent's ultimate unwillingness to deal with the blanket depart-ment except on its ownterms.The failure to agree on procedure inOctober 1938 was not the fault of Local No. 120, for it accepted therespondent's proposals which left final determination of whether anemployee would be transferred to Rapport, almost into to,and offeredonly a few counterproposals which were not acceptable to the re-spondent.43Similarly, in January 1939, it was Local No. 120 alonethat prepared a list of proposed transferees; no counter-list v< as eversuggested by the respondent.Neither Schwartz nor Rapport took43 In N.L. It. B. v. George P. Pilling&SonCo.,March 18, 1941(C. C. A. 3),8 L. R. R.108, enf'gMatter of George P. Palling& SonCo.,andDental,Surgical&AlliedWorkersLocal IndustrialUnion No.119, affiliated with the C. 1.0., 16 N. L. R. B. 650, the CircuitCourt of Appeals said :Bargaining presupposes negotiations between parties carried on in good faith.The fairdealing which the service of good faith calls for must be exhibited by the parties in theirapproach and attitude to the negotiations as well as in their specific treatment of theparticular subjects or Items for negotiation.For such purpose,there must be commonwillingness among the parties to discuss freely and fully their respective claims anddemands, and,when these are opposed,to justify them on reason.When the profferedsupport fails to persuade or if, for any cause,resistance to the claim remains, it is thenthat compromise comes into play.48 In its "brief on the facts"the respondent contends that the feature of Local No. 120'sreply in October 1938(see footnote 27,supra)"which was completely unacceptable to thecompany was the requirement that the shop committee should have the last word inpassing upon the fitness of the men for the work in the departments to which they weretransferred."We fail to discover any such requirement in Local No. 120'sreply. 590'DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart in these negotiations, or consulted with the shop committee there-after up to the time the four men were hired. Rapport, moreover,though he had never seen Local No. 120's list, and though the foremenhad conceded the qualifications of at least two employees on the list,continuously refused to consider the list and referred to it as a "lot ofold colored janitors."All the foregoing reveals the respondent's lackof good faith.We are of the opinion, moreover, that since the Janu-ary 1939 negotiations were not held in connection with prospectiv®hirings or transfers which had been scheduled for a specific date, noimpasse was reached as to,the specific vacancies in dispute on March 2.In summary, the record shows that the respondent did not enterinto the discussions with Local No. 120 concerning the interpretation ofthe 1938 contract with an "open fair mind." In sealing its mind inadvance against the thought of entering into an agreement with LocalNo. 120 concerning the interpretation of the contract, the respondentdid not fulfill its duty under the Act to bargain collectively with therepresentative of its employees.44We find that the respondent refusedto bargain collectively with Local No. 120 as the exclusive representa-tive of its employees in the appropriate unit, on or about March 2,1939, and thereafter, and that the respondent thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.Co'nclusion as to the strikeThe amended complaint alleges that the strike on March 10, 1939,was caused by the respondent's refusal to bargain on the dates hereto-fore mentioned and by other acts of interference, restraint, and co-ercion.The respondent denies that these were the causes of the strikeand alleges affirmatively that the members of Local No. 120 went onstrike because of the respondent's refusal to comply with the requestof Local No. 120 that it discharge one Edward Schrambeck, an em-ployee.Local No. 120 had expelled Schrambeck on March 7, 1939, 3days before the strike, and on the following day, it requested the re-spondent to discharge him.The respondent refused to do so and onMarch 9 Local No. 120 again demanded that the respondent dischargeSchrambeck.Rapport testified that at the two meetings held onMarch 10 the shop committee asked him to discharge Schrambeck in44 InSanger Mfg Co. v rational Labor Relations Board,119 F. (2d) 131 (C. C. A. 7)(Enf'g as mod.Matter of Singer Manufacturing CompanyandUnited Electrical,Radiod-Machine Workers of America, LocalNo.917, affiliated with the Congressof IndustrialOrganizations,24 N L. R B. 444) the Circuit Court of Appeals said:"As we have pointed out, there is a duty to enter into discussion with an openfair mind.An employer must keep ever before him the remedial purpose and intent i of the Act ;he must not seal his mind against the thought of enteringinto an agreementbut rathermake a sincere and earnest effort to bargain collectively with the representative of hisemployees " [Italics supplied.] RAPID ROLLER CO.591addition-to discussing with him the, hiring of the four new employees.The, shop committee denied this testimony 45While it is true that therespondent and Local No. 120 discussed the case of Schrambeck onoccasions prior to the strike the testimony clearly shows, and we find,as did the Trial Examiner, that the hiring of the four men was theprincipal subject matter that they discussed,46 that the Schrambeckcase was incidental and collateral thereto, and that the strike wascaused by the respondent's refusal to bargain collectively concerningthe hiring of the four men.The respondent also claims that -Local No. 120 voted to strike onFebruary 28, 1939, which was prior to the date on which the four newmen were hired, and not on March 3 as set forth above.The purposeof this contention is to establish that the strike vote must necessarilyhave been taken for reasons other than the respondent's alleged refusalto bargain collectively concerning the hiring of the four men.Therespondent bases its contention upon the fact that typewritten minutesof the meeting at which the strike vote was taken, introduced into evi-dence by the Board; bore the date February 28, 1939. In addition,Board witnesses originally testified that the strike vote was taken onFebruary 28, 193947Later in the hearing these same witnesses, in-cluding Carl P. Wagner, the secretary of Local No. 120, who had typedthe rhinutes, testified that they had been mistaken and that the strikevote was actually taken on March 3.Wagner explained at the hear-ing that his error had been one of memory; that he had typewrittentheminutes from his original handwritten notes of the meeting(which, he stated, bore no date) almost 6 months after the meeting hadbeen held, and that the date February 28, 193,9, was his best recollec-tion, at the time he prepared the typewritten copy of the minutes, ofthe date on which the meeting had actually been held.Documentaryand other evidence introduced at the hearing establishes beyond doubtthat the strike-vote meeting was held on March 3, and we find, as didthe Trial Examiner, that the meeting was held on that date.We find that the unfair labor practices of the respondent in refus-ing to bargain collectively with Local No. 120 as the exclusive col-lective bargaining representative of its employees in the appropriate95Whether or not Schrambeckwas mentionedon March 10,it is clear that he was notLocal No.120's principal grievance,since as wehave seen above,LocalNo 120's finaloffer of compromise on March 10was that thedispute would be settled if the respondentwould placeRuby Levyin the blanket department.4°At thehearing Guy testifiedthat in April or May 1939, while discussingthe possiblereturn towork of thestrikers,he told Local No 120's attorney,"I am inclinedto thinkthat these members of the union,if youwould recommendit to them, ***if itisyour opinion that we are legally right onthisquestion ofthiscontract,if youwould tellthem that I am inclinedto think they would follow your advice " [Italics supplied ]47 In so testifying,however,they neverthelessplaced themeeting at a time subsequentto the hiring of the four men. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit caused the strike of March 10, 1939, and that the- strike was pro-.longed because the respondent continued-to engage in said unfair laborpractices.C. Discrimination with respect to hire and tenure of employment(a)The strikersAs stated above, Local No. 120, on May 9, 1939, offered the uncon-ditional return to work of all the strikers and the respondent refusedto reinstate them because it had replaced most of them with new em-ployees it had hired since the strike began.There is no testimonythat any of the strikers made individual applications for reinstate-ment.However, in' view of the general application made by LocalNo. 120 on May 9 in behalf of all the strikers and the respondent'srefusal to displace new employees in order to put the strikers back towork, a subsequent individual application would have availed theemployees nothing.- It cannot be said that because the strikers didnot make individual applications to go back to work they were notrefused employment.To require the strikers to make individual ap-plications in this situation would "place a penalty on them for not do-ing what they knew would have proved fruitless in the doing." 48Since the strike was caused by the, respondent's unfair labor prac-tices, the striking employees were, in the absence of some valid causefor discharge, entitled to reinstatement to their former positions uponrequest, even though the respondent had hired new employees duringthe strike 49The respondent was under a duty, at the time Local No.120 applied for reinstatement on behalf of the strikers, to discharge asufficient number of the employees it had hired during the strike tomake positions available for the strikers.By its failure and refusalto reinstate the strikers in the place of the employees hired during the48N. L.R B V. Pliclps Dodge Corp,313 U. S 177,modifying and remanding 113 F. (2d)202 (C C. A. 2),enf'g as mod.MatterofPhelpsDodge Corporation,a corporationandInternational Union of Mine,Mill and Smelter Workers, Local No.30, 19 N. L.R. B. 547;Eagle-Picher Mining and Smelting Company,v.N. L. It. B.,May 21, 1941(C.C.A 8)-,enf'g as mod.Matter of Eagle-Picher Mining & Smelting Company,andInternationalUnion of Mine,Mall it Smelter Workers,Local Nos 15, 17, 107, 108 and 111,16 N. L. R. B.727; N L.R. B. v. Sunshine Mining Go,110 F. (2d) 780(C. C. A. 9),cert. den. 312 U. S.678, enf'gMatter of SunshineMining CompanyandInternational Union of Mine,Mill andSmelter Workers,7 NL. R B. 125241Black Diamond Steamship Corporation v. N. L. R B94 F.(2d) 875(C.C. A.'2),certden,304 U. S.579, enf'gMatter of Black Diamond Steamship CorporationandMarine Engineers'Beneftdial Association,Local No33,3 N L. R B 84;Matter of McKaig-h atch,Inc.andAmaljamated Association of Iron. Steel,and Tin Workers of North America,Local No. 1139,10N. L. it. B. 33.N. LR B. v. Remington Rand, Inc.,94 F. (2d) 862(C. C. A. 2),cert. den. 304 U S. 576,585, enf'g as modMatter of Remington Rand, IncandRemington Rand Joint Protective Board of the District Council Office EquipmentWorkers, 2N.L. It. B. 626;Stewart Die, Casting Corp.v.N. L R. B.,114 F.(2d) 849(C. C A. 7)enf'g as mod.Matter of Stewart Die Casting CorporationandUnited Auto.mobileWoikeis of Ainetica, Local 298, et al,14 N. L. R B 872,cert. den. 312 U. S. 680. RAPID ROLLER CO.593strike solely because of its unwillingness to displace such persons, therespondent established a preference of a character which discouragesunioramembership.We find that by refusing reinstatment to the striking employees atthe time Local No. 120 unconditionally offered their return to workon May 9, 1939, and thereafter, the respondent discriminated in re-gard to the hire and tenure of said employees, thereby discouragingmembership in Local No. 120, and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.(b)Milton Schnitzer and Ruby LevyThe complaint alleges that on or about March 14 and 24, 1939,the respondent discriminatorily dischargedMilton Schnitzer andRuby Levy, respectively, because they had assisted Local No. 120.'In its answer the respondent admitted that it discharged Schnitzerand Levy but alleged that they "were discharged for good and suffi-cient cause in that they . . . refused to perform duties or work as-signed to them by the respondent."Milton Schnitzerwas employed by the respondent on October 24,-1938,as an assistantin the laboratory.He was not a member ofLocal No. 120.Directly after the strike the respondent began totransferits laboratory employees to the factory, to do the work ofstrikers.On March 13, 1939, the Monday following the strike, Rap=port asked Schnitzer if it was "against [his] principles" to work inthe factory.Schnitzer replied that it was, during the continuanceof the strike.About 10 minutes later Rapport told Schnitzer notto do any more work in the laboratory until Schwartz instructed'him to do so. Schwartz did not assign any more work to SchnitzeruntilMarch 15. Schnitzer testified that on Friday, March 17, hewas instructed by someone on behalf of the respondent to teach oneCarl Fox, a new employee, to do his work, and that he did so. Lateron in the same day, Schwartz told Schnitzer that the respondent"wasn't busy" and "wouldn't need" Schnitzer any more, and that therespondent wouldcallhim back to work "when they get busy again."Fox, a graduate chemist, was employed by the respondent in. itslaboratory on Monday, March 20, 1939, and was still in the respond-'ent's employ at the time of the hearing.He testified that he hadvisited the respondent's laboratory a few days prior to the com-mencement of his employment, but that he "didn't think" he sawSchnitzer on that occasion.However, he did not deny Schnitzer'stestimony that Schnitzer had taught him to do his (Schnitzer's)work.Ruby Levy, who also worked in the -laboratory at the time, 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDand who testified at the hearing under subpoena,b° partially corrob-orated Schnitzer's testimony and testified that on Friday, March 17,he observed Schnitzer "showing [Fox] around."Levy also testifiedthat after Schnitzer left the respondent's employ Fox performedwork in the laboratory which was formerly done by Schnitzer.Al-though Fox was a graduate chemist and Schnitzer only a laboratoryassistant, it is not unreasonable that Schnitzer should have beencalled upon by the respondent to acquaint Fox, a prospective em-ployee, with the mechanics of the laboratory ; nor is it unreasonableto believe that Fox, in addition to other duties he may have had toperform, should have assumed, in addition, duties formerly per-formed by Schnitzer.The Trial Examiner credited Schnitzer's tes-timony.We credit the testimony of both Schnitzer and Levy andfind that the events surrounding Fox's employment by the respond-ent occurred substantially as testified to by them.Toward the end of March, Schnitzer joined the picket line whichthe striking employees had formed outside the plant.He testifiedat the hearing without contradiction and we find that during April1939 Foreman "Bill" Peters told him that "the other men might comeback to work" but that Schnitzer surely would not.The respondent did not reemploy Schnitzer at any time thereafter,although it has employed at least three laboratory assistants sinceSchnitzer's discharge.Ruby Levyhad been employed in the respondent's laboratory as anassistant since 1936, and, except for the occasion of his transfer tothe blanket department in September 1938,51 had not worked else-where in the respondent's plant.He was not a member of LocalNo. 120.As stated above, the respondent, directly following the strike, be-gan to transfer its laboratory employees to the factory to do workformerly done, by strikers.Levy testified that on Saturday, March 11, the day after the re-spondent's employees went out on strike, Foreman Hibbs asked himif he would be willing to work in the respondent's mercury depart-ment, and that he told Hibbs that he was "sorry but he couldn't doit."Hibbs denied this testimony.Levy further testified withoutcontradiction and we find that on the following Monday, March 13,Rapport said to him, "Ruby, I hear it is against your principles towork in the factory," and that he replied, "Yes, that's correct, I'msorry."Whether or not it was Hibbs who, on March 11, requestedthat Levy do factory work, it is obvious from the above statement50Although Local No. 120 charged that the respondent had discriminatorily dischargedLevy,Levy testified at the hearing that he did not desire reinstatement.11 See Section III B(2),supra. RAPID ROLLER CO.595of Rapport to Levy on March 13, that someone on behalf of the re-spondent had asked Levy to work in the factory after the strike wascalled, and that Levy had refused, and we so find. Shortly afterthis conversation' Rapport instructed Levy not to do any more workuntil Schwartz assigned some to him.On Wednesday, March 15,Schwartz assigned work to both- Levy and Schnitzer.On March 17,the respondent employed one Oscar Dobkin as a research chemist inthe laboratory, and Levy showed him certain processes in the labora-tory.On March 24, 1939, Schwartz gave Levy his salary check andtold him, "I am sorry, Ruby, but there isn't mucli work to do aroundhere, as you can see for yourself and we will have to leave you go."'Dobkin was still in the respondent's employ at the time of the hear-'ing.The respondent has never called Levy back to work.Conclusions as to Schnitzer and LevyAs stated above, the respondent contends - that it dischargedSchnitzer and Levy because they refused to perform work which wasassigned to them (work in the factory replacing strikers). Severalfactors cause us to doubt the validity of such contention. In thefirst place, such reason was not assigned to Levy and Schnitzer bythe respondent as the cause of their discharge at the time that itdischarged them; at that time, the reason assigned by the respond-ent was that there was not sufficient work in the laboratory. If therespondent's real reason for discharging Schnitzer and Levy wasthat they had "refused to perform work . . . assigned to them," itis curious that it should have given them another reason for theirdischarge which in no way involved an element of fault on theirpart.Secondly, if the refusal of Schnitzer and Levy to work in thefactory as requested by the respondent were really the cause of theirrespective discharges, it is reasonable to assume that the respondentwould have discharged them at the time of such refusal or immedi-ately thereafter; on the contrary, the respondent did not dischargeSchnitzer until 4 days after his refusal nor Levy until 13 days there-after.Thirdly, the reason actually given by the respondent for thedischarges at the time thereof is not a convincing' one. It is diffi-cult to believe that the respondent was compelled to lay off two em-ployees for the stated reason that there was no work for them to doat the same time it was hiring two new employees in the same depart-ment.The fact that the respondent subsequently hired additionallaboratory assistants without recalling Levy and Schnitzer, afterithad told Levy and Schnitzer that they were being discharged be-cause there was no work for them, indicates further that the realmotive for the discharge of Levy and Schnitzer was not that as-signed by the respondent at the time.450122-42-vol 33-39 596DECISIONS OF NATIONAL LABOR. RELATIONS BOARDAs shown above, Levy and Schnitzer refused to do the work of,strikers when requested to' do so by the respondent. In stating, as thereason for their refusal, that they would not do factory work "during.the strike," or because of "principle," they unmistakably demonstratedthat they were sympathetic to the strikers. In view of the respondent'slong-standing antipathy to Local No. 120, it is reasonable to assume,and we find, that it wished to rid itself of.any of its employees whosesympathies were so directed and that it sought to rid itself of Schnitzerand Levy for this reason. The Trial Examiner found that "neither thealleged lack of work in the plant nor his alleged refusal to performwork assigned' to him motivated the respondent in dischargingSchnitzer.The discharge, on the contrary, must be attributed to therespondent's desire to rid itself of all employees sympathetic to thestrikers."He found also that the "same considerations" applied toLevy.We concur in these findings and conclude that the respondentdischarged Schnitzer and Levy because they assisted Local No. 120.52We find, as did the Trial Examiner, that by the discharges ofSchnitzer and Levy on March 17 and March 24, 1939, respectively, andthe subsequent failure to reinstate them, the respondent has discrimi-nated against them in regard to hire and tenure of employment, therebydiscouraging membership in Local No. 120 and interfering with, re-straining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.At the time of the hearing 'Schnitzer was employed as a drawerfitter at the National Tool and Chest Company.His average earningsthere are $12 per week, whereas his average earnings while he was inthe respondent's employ were $15 per week. In addition, the type ofwork he is doing in his new position is'different from the work he didfor the respondent.Schnitzer testified that if he were offered hisformer position in the respondent's employ he would accept it.Levy testified that he does not desire reinstatement since he hadaccepted a scholarship at the University of Illinois, where he was anenrolled student at the time of the hearing.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent, described in SectionIII, above, occurring in connection with the operations of the respond-Even if the respondent discharged Schnitzerand Levy forthe reason assigned by itin its answer,our conclusion would be the same. In refusingto do the workof strikersbecause oftheir sympathy with the strikers Levy and Schnitzer engaged in the type of con-certed emplcyeeactivitywhich is'protectedby the ActTheir desirenot to assist therespondentwith respectto a strike caused by the respondent's unfair labor practicescannot bedeemed an act of insubordinationjustifyingtheir discharge,but is in the natureof a partial strike.SeeMatter ofNiles FireBrick CompanyandUnited Brick WorkersL. I. U. No.1!18afllliatedwith the Congress of Industrial Organizations,30 N L it. B.426. RAPID ROLLER CO. -597ent described in Section I, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYSince we have found that the respondent has engaged in certainunfair labor practices, we shall order it to cease and desist there-from.We shall also order the respondent to take certain affirmativeaction which we find necessary to effectuate the policies of the Act.We have found that Local No. 120, on April 23, 1937, and at alltimes thereafter, was, and that it is, the exclusive representative ofthe employees in the appropriate unit.Having further found thatthe respondent has refused to bargain collectively with Local No.120 as such representative, we shall order it, upon request, to bargaincollectively with Local No. 120 as the.exclusive representative of theemployees in the appropriate unit.We have further found that the striking employees ceased workas a consequence of the respondent's unfair labor practices and thatthe respondent thereafter discriminated against them in regard totheir hire and tenure of employment. In order to effectuate thepolicies of the Act, we shall order the respondent to offer reinstate-ment to their former or substantially equivalent positions to thoseemployees who have not been fully reinstated. Such reinstatementshall be without prejudice to their seniority and other rights andprivileges ' and shall be effected in the following manner : All em-ployees hired by the respondent after March 10, 1939, the date ofthe commencement of the strike, shall, if necessary to provide em-ployment for those to be offered reinstatement, be dismissed. If,thereafter, despite such reduction in force, there is not sufficientemployment available for the employees to be offered reinstatement,allavailable positions shall be distributed among the remainingemployees, including those to be offered reinstatement, without dis-crimination against any employee because of his union affiliation oractivities, following such system of seniority or other practice to suchextent as has heretofore been applied in the conduct of the respond-ent's business.Those employees, if any, remaining after such dis-tribution, for whom no employment is immediately available, shallbe placed upon a preferential list and offered employment to theirformer or substantially equivalent positions as such employmentbecomes available and before other persons are hired for such work,in the order determined among them by such system of seniority orother practice as has heretofore been followed by the respondent. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall also order the respondent to make whole the strikingemployees for any loss of pay they may have suffered by reason ofthe respondent's refusal to reinstate them; by payment to each ofthem of a sum equal to the amount which he normally would haveon May 9, 1939, to the date of the respondent's offer of reinstatementor placement upon the preferential list hereinabove described, lesshis net earnings 53 during said period.Albert Jackson, one of the strikers named in the complaint, diedon October 20, 1939.The problem of his reinstatement has thusbeen eliminated.However, Jackson's personal representatives areentitled to a sum of money equal to the amount which Jackson wouldnormally have earned as wages from the date of the application forreinstatement on May 9, 1939, to the date of his death, October 20,1939, less his net earnings 54 during said period.55Even if we were to assume that the respondent's denial of rein-statement to the striking employees was not an unfair labor practice,we would nevertheless under the circumstances award reinstatementand back pay to these employees in the manner set forth above.Thestrike having been caused by the unfair labor practices of the respond-ent, the ordinary right which it had to select its employees became"vulnerable," and any refusal by the respondent of a request madeby the striking employees for reinstatement was at all times subjectto such order as the Board, in effectuating the purposes and policiesof the Act, might make directing the respondent to reinstate saidemployees, to dismiss persons hired since, and not in its employ atthe commencement of the strike, for the purpose of making posi-tions available for such reinstatement, and to compensate such strik-ing employees for any loss of wages sustained by virtue of therefusal55The striking employees desired to return to work but were59By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-n here than for the respondent,which would have not been incurred but for the respondent'sdiscrimination against him and the consequent necessity of his seeking employment else-whereSeeMatter of Corssett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America, Lumber and Sawmill WorkersU,ilon,Local 2590,8 N L. R B.440.Monies received for work performed upon Federal, State, county, municipal, or otherwork-relief projects shall be considered as earnings.SeeRepublic Steel Corporation v.N. L It. B.,311 U. S. 7.w See footnote 53,supra.-e5Phelps Dodge Corp v. N. L.It.B., 313 U. S. 177, mod and remanding 113 F (2d)202 (C. C. A. 2),enf'g as mod.Matter of Phelps Dodge Corporation, a corporationandInternational Union of Mine, Mill and Smelter Workers, Local No.30, 19 N. L.R. B. 547;N L It. B. v Hearst,et at ,102 F.(2d) 658, enf'g as modMatter of William RandolphHeast, et atandAmerican Newspaper Guild, Seattle Chapter, 2 N.L. R. B 530.5eBlack Diamond Steamship Corp v. N. L. R B.,94 F(2d) 875(C. C. A 2),cert. den.304 U. S.579, enf'gMatter of Black Diamond Steamship CorporationandMarine En-gineers' BeneficialAssociation,Local No33,3 N. L. R.B 84;National Labor RelationsBoard v Remington Rand, Inc.,94 F. (2d)862 (C C A.2) cert den 304 U.8 576, enf g RAPID ROLLER CO.599denied reinstatement by the respondent.Assuming that the respond-ent's denial of reinstatement to the strikers on the ground that theirjobs were occupied by strikebreakers was not a violation of Section8 (3) of the Act, nevertheless the situation was one created by therespondent's unfair labor practices in refusing to bargain collectivelywith Local No. 120.At the time the striking employees offered toreturn to work, the question as to whether the respondent woulditself reinstate employees whose work had ceased as a consequenceof unfair labor practices or await an order of this Board requiring itto do so reposed entirely in the judgment of the respondent.Where,as here, employees who cease work as a consequence of unfair laborpractices offer to return to work, without requiring as a conditionthat the employer cease the unfair labor practices which caused themto cease work, and the employer refuses to permit them to return towork upon their application for reinstatement, thereby deprivingthe employees of their jobs and attendant earnings until a later timeor until this Board issues a remedial order, we are of the opinionthat the policies of the Act will best be effectuated by requiring thatin addition to reinstatement, the employer make whole the employeesfor any losses they have suffered thereby from the date on which theyoffered to return to work to the date of their reinstatement or place-ment upon the preferential list hereinabove described.We have found that the respondent discriminatorily dischargedMilton Schnitzer and Ruby Levy.We shall order the respondentto reinstate Schnitzer to his former or substantially equivalent posi-tion, without prejudice to his seniority and other rights and privileges.Since Levy does not desire to be reinstated to the respondent's employ,because he accepted a scholarship at the University of Illinois, weshall not order the respondent to reinstate him.We shall furtherorder the respondent to make Schnitzer and Levy whole for any lossesof pay they may have suffered by reason of the respondent's discrimi-nation against them by payment to each of them, respectively, of asum of money equal to the amount which he normally would haveearned as wages from the date of discrimination against him to' thedate, in the case of Schnitzer, of the respondent's offer of reinstate-ment, and to the date, in the case of Levy, on which he accepted aMatter of Remington Rand, Inc.andRemington Rand JointProtectiveBoard of theDistrictCouncil Office Equipment Workers,2 N. L. R. B. 626;Matter of McKaig-Hatch,Inc.andAmalgamated Associationof Iron, Steel and Tin Workers of North America, LocalNo. 1139,10 N. L. R. B. 33;RepublicSteel Corp.v N. L R. B,311 U. S 7, mod. 107 F.(2d) 472 (C. C. A. 3),enf'g as mod.Matter ofRepublic Steel CorporationandSteelWorkers OrganizingCommittee,9N. L. R. B. 219;Stewart Die Casting Corp. v. N. L. R. B.,114 F (2d) 849 (C C A. 7), cert. den. 312 U. S. 680,enf'g as modMatter ofStewartDie Casting CorporationandUnited Automobile Workers of America, Local298,at at.,14 N. L. R. B. 872. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDscholarship at the University of Illinois, Jess the net earnings 57 ofeach, respectively, during said period.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Local No. 120, United Rubber Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the respondent,excluding supervisory, laboratory, and office employees and truckdrivers, at all times material herein constituted and now constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3.Local No. 120, United Rubber Workers of America, affiliatedwith the Congress of Industrial Organizations, is and at all times sinceApril 23, 1937, has been the exclusive representative of all the em-ployees in the above unit, for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.4.By refusing on or about March 2, 1939, and at all times there-after, to bargain collectively with- Local No. 120, United RubberWorkers of America, affiliated with the Congress of Industrial Organi-zations, as the exclusive representative of its employees in such unit,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employmentof the striking employees and of Milton Schnitzer and Ruby Levy,.thereby discouraging membership in Local No. 120, United RubberWorkers of America, affiliated with the Congress of Industrial Or-ganizations, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices,within the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-u See footnote 63,supra. RAPID ROLLER CO.601ent,Rapid Roller Co., a corporation, Chicago, Illinois, its officers,agents, successors, and assigns, shall:i.Cease and desist from :(a)Refusing to bargain collectively with Local No. 120, UnitedRubber Workers of America, affiliated with the Congress of Indus-trialOrganizations, as the exclusive representative of its productionand maintenance employees, excluding supervisory, laboratory, and`office employees and truck drivers;(b)Discouraging membership in Local No. 120, United RubberWorkers of America, affiliated with the Congress of Industrial Organi-zations, or any other labor organization of its employees, by discharg-- ing or refusing to reinstate any of its employees or in any other mannerdiscriminating in regard to their hire or tenure of employment or anyterms or conditions of their employment,;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization, to form,join, or assist labor organizations, to bargain collectively with repre-sentatives of their own choosing, or to engage in concerted activitiesfor the purpose' of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :'(a)Upon request, bargain collectively with Local No. 120, UnitedRubber Workers of America, affiliated with the Congress of Industrial'Organizations, as the exclusive representative of its production andmaintenance employees, excluding supervisory, laboratory, and officeemployees and truck drivers, in respect to rates of pay, wages, hoursof employment, and other conditions of employment;(b)Offer to the striking employees immediate and full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights or privileges, in the mannerset forth in the section entitled "The remedy" above; and place thoseemployees for whom employment is not immediately available upon apreferential list' in the manner set forth in said section, and thereafterin said manner, offering them employment as it becomes available:(c)Make whole the striking employees for any loss of pay theymade have suffered by reason of the respondent's discrimination inregard to their hire and tenure of employment, by payment to each,of them of a sum of money equal to that which he would normallyhave earned as wages during the period from the date of the applica-tion for reinstatement on May 9, 1939, to the date of the respondent'soffer of reinstatement or placement on the preferential list as setforth in the section entitled "The remedy" above, less his net earn- 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDings 58 during such period; and in the case of Albert Jackson, bypayment to his personal representatives of a sum of money equal tothat which Jackson would normally have earned as wages duringthe period from the date of the application for reinstatement onMay 9, 1939, to the date of Jackson's death, October 20, 1939, less hisnet earnings 58 during such period;(d)Offer to Milton Schnitzer immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges;(e)Make whole Milton Schnitzer and Ruby Levy for any loss ofpay they may have suffered by reason of the respondent's discrimina-tion against them, by payment to each of them, respectively, of asum of money equal to that which he would normally have earnedas wages from the date of the respondent's discrimination againsthim to the date, in the case of Schnitzer, of the respondent's offer ofreinstatement, and to the date, in the case of Levy, on which heaccepted a scholarship to the University of Illinois, less the net earn-ings 58 of each, respectively, during said period;(f)Post immediately in conspicuous places throughout its plantand maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees, stating: (1) thatthe respondent will not engage in the conduct from which it isordered to cease and desist in paragraph 1 (a), (b), and (c) of thisorder; (2) that the respondent will take the affirmative action setforth in paragraph 2 (a), (b), (c), (d), and (e) of this order; and(3) that the respondent's employees are free to become or remainmembers of Local No. 120, United Rubber Workers of America,affiliated with the Congress of Industrial Organizations, and that therespondent will not discriminate against any employee because ofmembership or activity in that organization;(g)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this order, what stepsthe respondent has taken to comply herewith.Mn. WM. M. LEIsExsoN, dissenting in part and concurring in part :I cannot agree with the decision of the majority in this case. I donot believe the incidents which occurred in 1937 and 1938 should nowbe found to constitute violations of Section 8 (1) of the Act.Subse-quent to the incidents, both in 1937 and 1938, the respondent andLocal No. 120 entered into collective bargaining agreements, therebyfully complying with the requirements of the Act.Nor did the respondent violate Section 8 (5) of the Act in March1939.It is true that a refusal by an employer to negotiate concern-58 See footnote 53,supra. RAPID ROLLER CO.603ing the interpretation of terms of an existing agreement constitutesa violation of the Act.But in this case the evidence does not sup-port a finding that the respondent refused to negotiate with LocalNo.. 120 concerning the filling of vacancies in the blanket department.Prior to March 2, when the four men were hired for the blanketdepartment, the respondent and Local No. 120 on numerous occasionsmet and discussed the problem of transfers or promotions to theblanket department.On and after March 2 the record discloses thatthe respondent negotiated with Local No. 120 as to the interpretationof both the "promotions" clause and the clause requiring the respond-ent to refer new employees to the Shop Committee before theycommenced work. The fact is that -the discussions between therespondent and Local No. 120 resulted in disagreement as to theinterpretation of these two clauses.When parties to a contractbargain and disagree, as here, there is no basis for finding a violationof Section 8 (5) of the Act. Since there was no refusal to bargain,the strike of March 10, 1939, was not an unfair labor practice strike.I agree with the majority that Schnitzer and Levy, who refusedto give up their regular jobs to replace strikers, were discriminatorilydischarged.